      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 1 of 109




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

1    MARY OFISI                           :
2    Aaron Makau Ndivo                    :   CASE NO.: 15-CV-02010
3    Adam Titus Wamai                     :
4    Agnes Kubai                          :
5    Agnes Wanjiku Ndungu                 :
6    Aisha Kambenga                       :
7    Alex Mbugua                          :
8    Alex Munguti                         :
9    Alexander Vrontamitis                :
10   Ali Hussein Ali                      :
11   Alice Kiongo                         :
12   Alice Maritim                        :
13   Alice Mary Talbot                    :
14   Alison Maffry                        :
15   Allan Olao                           :
16   Ally Mahundi                         :
17   Amiri Mahundi                        :
18   Anastasia Gianpoulos                 :
19   Andrew Ofisi                         :
20   Andrew Onono                         :
21   Andrew Pussy                         :
22   Angela Bonyo                         :
23   Angela Mwongeli Mutiso               :
24   Angela Wamai                         :
25   Anipha Mpoto                         :
26   Ann Mbogo                            :
27   Ann Ruguru                           :
28   Ann Salamba                          :
29   Ann Wairimu Kiarie                   :

                                      i
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 2 of 109




30   Annah Maritim                       :
31   Annah Wangechi                      :
32   Annastaciah Lucy Boulden            :
33   Anne Adundo                         :
34   Anne Nganga Mwangi                  :
35   Anthony Kiarie                      :
36   Anthony Njoroge                     :
37   Aquilas Kalio                       :
38   Asha Kiluwa                         :
39   Asha Mahundi                        :
40   Audrey Pussy                        :
41   August Maffry                       :
42   Badawy Itati Ali                    :
43   Bakari Nyumbu                       :
44   Barbara Kiarie                      :
45   Barbara Muli                        :
46   Barbara Olao                        :
47   Barnabas Onyango                    :
48   Beatrice Amduso                     :
49   Beatrice Atinga                     :
50   Beatrice Bwaku                      :
51   Beatrice Martha Kithuva             :
52   Belinda Akinyi Adika                :
53   Belinda Chaka                       :
54   Belinda Maloba                      :
55   Belonce Murigi                      :
56   Benson Bwaku                        :
57   Benson Malusi Musyoka               :
58   Benson Ndegwa                       :
59   Bernard Adundo                      :
60   Bernard Macharia                    :

                                    ii
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 3 of 109




61   Bernard Mutunga Kaswii               :
62   Bernard Onsongo                      :
63   Bernice Ndeti                        :
64   Beryl Shiumbe                        :
65   Betty Kagai                          :
66   Beverlyne Ndeda                      :
67   Blasio Kubai                         :
68   Boniface Chege                       :
69   Brian Kubai                          :
70   Bryan Omori                          :
71   Caroline Karigi                      :
72   Caroline Kasungo Mgali               :
73   Caroline Ngugi Kamau                 :
74   Caroline Okech                       :
75   Caroline Wanjiru Gichuru             :
76   Caroline Wanjuri Kamau               :
77   Catherine Gitau                      :
78   Catherine Gitumbu Kamau              :
79   Catherine Kalio                      :
80   Catherine Mwangi                     :
81   Catherine Njeri Mwangi               :
82   Celestine Kubai                      :
83   Charles Kabui                        :
84   Charles Kagai                        :
85   Charles Mungoma Olambo               :
86   Charles Mwaka Mulwa                  :
87   Charles Mwangi Ndibui                :
88   Charles Mwirigi Nkanatha             :
89   Charles Ochola                       :
90   Charles Olewe                        :
91   Charles Opondo                       :

                                    iii
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 4 of 109




92   Christant Hiza                      :
93   Christine Kavai Busera              :
94   Christine Mikali Kamau              :
95   Christine Nabwire Bwaku             :
96   Christopher Ndiritu                 :
97   Civilier Mwaka                      :
98   Clara Owino                         :
99   Clifford Tarimo                     :
100 Collin Kubai                         :
101 Collins Aliviza                      :
102 Conceptor Orende                     :
103 Cornelius Kebungo                    :
104 Daniel Kiarie                        :
105 Daniel Kiongo Kamau                  :
106 Daniel Kuya                          :
107 Daniel Owiti Oloo                    :
108 David Kamau                          :
109 David Kiarie Kiburu                  :
110 David Ngugi                          :
111 Dawn Mulu                            :
112 Debora Gwaro                         :
113 Debra Mayaka                         :
114 Dennis Okatch                        :
115 Derrick Maloba                       :
116 Diana Kibodya                        :
117 Diana Macharia                       :
118 Diana Nyangara                       :
119 Diana Williams                       :
120 Dick Obworo Mayaka                   :
121 Dickson Lihanda                      :
122 Dixon Indiya                         :

                                    iv
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 5 of 109




123 Dominic Musyoka Kithuva              :
124 Doreen Mayaka                        :
125 Doreen Oport                         :
126 Doreen Pussy                         :
127 Dorine Bonyo                         :
128 Duncan Nyoike Kamau                  :
129 Edgar Maritim                        :
130 Edith Njeri                          :
131 Edmund Kiarie Kiburu                 :
132 Edward Kung'u                        :
133 Edward Mwae Muthama                  :
134 Edwin Omori                          :
135 Edwin Onsongo                        :
136 Edwin Oyoo                           :
137 Edwina Owuor                         :
138 Elijah Bonyo Ochieng                 :
139 Elizabeth Kiato                      :
140 Elizabeth Maloba                     :
141 Elizabeth Muli-Kibue                 :
142 Elizabeth Nzaku                      :
143 Elizabeth Okelo                      :
144 Elizabeth Tarimo                     :
145 Elly Musalia                         :
146 Elsie Kagimbi                        :
147 Elsie Pussy                          :
148 Emily Minayo                         :
149 Emma Mahundi                         :
150 Emmanuel Gwaro                       :
151 Emmanuel Minja                       :
152 Emmanuel Musambayi Busera            :
153 Emmily Bulimu                        :

                                     v
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 6 of 109




154 Enna Omolo                           :
155 Enoch Onsongo                        :
156 Enos Nzalwa                          :
157 Ephantus Njagi Mbogo                 :
158 Ephraim Onyango Bwaku                :
159 Erastus Ndeda                        :
160 Eric Abur Onyango                    :
161 Eric Mwaka                           :
162 Ernest Gitau                         :
163 Ester Nganga Mwangi                  :
164 Eucabeth Gwaro                       :
165 Evans Onsongo                        :
166 Evitta Francis Kwimbere              :
167 Faith Kihato                         :
168 Faith Maloba                         :
169 Faith Murigi                         :
170 Faith Mutindi                        :
171 Faith Wanza Kamau                    :
172 Felister Gitau                       :
173 Felix Munguti                        :
174 Felix Mwaka                          :
175 Flavia Kiyanga                       :
176 Florence Musalia                     :
177 Florence Omori                       :
178 Francis Kwimbere                     :
179 Francis Maina Ndibui                 :
180 Francis Mbogo Njung’e                :
181 Francis Ndungu Mbugua                :
182 Francis Ofisi                        :
183 Francis Olewe Ochilo                 :
184 Francis Watoro Maina                 :

                                    vi
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 7 of 109




185 Franciso Kyalo                        :
186 Frederick Kibodya                     :
187 Frederick Kwimbere                    :
188 Frederick Maloba                      :
189 Frida Bulimu                          :
190 Frida Yohan Mtitu                     :
191 Fridah Makena                         :
192 Gad Gideon Achola                     :
193 Gaudens Thomas Kunambi                :
194 Geoffrey Kalio                        :
195 Geoffrey Moses Namai                  :
196 Geoffrey Tupper                       :
197 George Magak Mimba                    :
198 George Mwangi                         :
199 George Onsongo                        :
200 Gerald Bochart                        :
201 Gerald Owino                          :
202 Gideon Maritim                        :
203 Gideon Ofisi                          :
204 Gitonga Mwanike                       :
205 Gladis Lihanda                        :
206 Gladys Munani Musyoka                 :
207 Gladys Onsongo                        :
208 Godfrey Bulimu                        :
209 Grace (Eunice) Onsongo                :
210 Grace Gicho                           :
211 Grace Godia                           :
212 Grace Kimani                          :
213 Grace Kimata                          :
214 Grace Makasi Paul                     :
215 Grace Wanjiru Waithira                :

                                    vii
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 8 of 109




216 Greg Owino                             :
217 Hamida Idi                             :
218 Hannah Ngenda Kamau                    :
219 Hannah Wambui                          :
220 Harriet Chore                          :
221 Harrison Kimani                        :
222 Hellen Maritim                         :
223 Hellen Okelo                           :
224 Henry Aliviza Shitiavai                :
225 Henry Bathazar Kessy                   :
226 Hesbon Bulimu                          :
227 Hesbon Lihanda                         :
228 Hilario Ambrose Fernandes              :
229 Hindu Omari Idi                        :
230 Hosiana Mbaga                          :
231 Hudson Chore                           :
232 Humphrey Aliviza                       :
233 Humphrey Kiburu                        :
234 Hussein Ramadhani                      :
235 Immanuel Mdobilu                       :
236 Inosensia Mpoto                        :
237 Ireen Semo                             :
238 Irene Khabuchi                         :
239 Irene Kung'u                           :
240 Irene Kwimbere                         :
241 Isaac Kariuki Mbogo                    :
242 Isidore Adundo                         :
243 Jacinta Wahome                         :
244 Jackline Achieng                       :
245 Jackson Bulimu                         :
246 Jackson Kithuva Musyoka                :

                                    viii
      Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 9 of 109




247 Jackson Ndungu                       :
248 Jacob Gati                           :
249 Jacqueline Aliviza                   :
250 Jacqueline Kihato                    :
251 Jael Oyoo                            :
252 Jairus David Aura                    :
253 James Chaka                          :
254 James Mukabi                         :
255 James Ndeda                          :
256 Jamleck Gitau Ndungu                 :
257 Janathan Okech                       :
258 Jane Ikonye Kiarie                   :
259 Jane Kamau                           :
260 Jane Kathuka                         :
261 Jane Khabuchi                        :
262 Jane Mutua                           :
263 Japeth Godia                         :
264 Jeffrey Mbugua                       :
265 Jennifer Njeri                       :
266 Jennifer Wambui                      :
267 Jerry Omori                          :
268 Joab Amduso                          :
269 Joan Adundo                          :
270 Joan Kamau                           :
271 Joan Kendi Nkanatha                  :
272 Joanne Oport                         :
273 Joash Okindo                         :
274 Joel Gitumbu Kamau                   :
275 John Kiswili                         :
276 John Mdobilu                         :
277 John Muiru Ndungu                    :

                                    ix
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 10 of 109




278 John Muriuki                        :
279 John Ndibui                         :
280 John Nduati                         :
281 John Ngugi                          :
282 John Ngure                          :
283 John Ofisi                          :
284 Jomo Matiko Boke                    :
285 Jonathan Nduti                      :
286 Joseph Abdallah                     :
287 Joseph Gathunga                     :
288 Joseph Ingosi                       :
289 Joseph Kamau Kiongo                 :
290 Joseph Kambo                        :
291 Joseph Ndungu Waithira              :
292 Joseph Wahome                       :
293 Joshua Mayunzu                      :
294 Josiah Owuor                        :
295 Josinda Katumba Kamau               :
296 Jotham Godia                        :
297 Joyce Mutheu                        :
298 Joyce Onyango                       :
299 Joyce Thadei Lokoa                  :
300 Judith Nandi Busera                 :
301 Judy Aliviza                        :
302 Judy Kiarie                         :
303 Juliana Onyango                     :
304 Juliet Olewe                        :
305 Julius Nyamweno                     :
306 Julius Nzivo                        :
307 Julius Ogoro                        :
308 Juma Mahundi                        :

                                    x
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 11 of 109




309 Juruha Musalia                       :
310 Justin Amduso                        :
311 Justina Mdobilu                      :
312 Kaka Abubakar Iddi                   :
313 Kamali Musyoka Kithuva               :
314 Katherine Mdobilu                    :
315 Katherine Mwaka                      :
316 Katimba Mohamed Selemani             :
317 Keeliy Musyoka                       :
318 Kelesendhia Apondi Onyango           :
319 Kennedy Okelo                        :
320 Kenneth Maloba                       :
321 Kenneth Owino                        :
322 Kimeu Nzioka Nganga                  :
323 Kirumba W'mburu Mukuria              :
324 Laura Onono                          :
325 Lawrence Ambrose Gitau               :
326 Leah Owino                           :
327 Leilani Bower                        :
328 Leonard Rajab Waithira               :
329 Leonard Shinenga                     :
330 Leonidas Vrontamitis                 :
331 Leslie Onono                         :
332 Leslie Sambuli                       :
333 Levina Minja                         :
334 Levis Madahana Busera                :
335 Lewis Maloba                         :
336 Lilian Kalio                         :
337 Linda Oyanda                         :
338 Livingstone Busera Madahana          :
339 Lloyd Wamai                          :

                                    xi
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 12 of 109




340 Loise Kuya                           :
341 Lorna Kung'u                         :
342 Lucy Chege                           :
343 Lucy Gitau                           :
344 Lucy Grace Onono                     :
345 Lucy Kambo                           :
346 Lucy Kiongo                          :
347 Lucy Mwangi                          :
348 Lucy Nyawida Karigi                  :
349 Lukas Kimeu                          :
350 Lydia Bulimu                         :
351 Lydia Gwaro                          :
352 Lydia Muriki Mayaka                  :
353 Lydia Ndivo Makau                    :
354 Lydia Nyaboka Otao Okindo            :
355 Lynette Oyanda                       :
356 Magdaline Owiti                      :
357 Mahamud Omari Idi                    :
358 Majdoline Abdallah                   :
359 Manzi Musyoka                        :
360 Margaret Gitau                       :
361 Margaret Maloba                      :
362 Margaret Murigi                      :
363 Margaret Mwangi Ndibui               :
364 Margaret Njoki Ngugi                 :
365 Margaret Nzomo                       :
366 Margaret Tarimo                      :
367 Margaret Waithira Ndungu             :
368 Marini Karima                        :
369 Marita Onyango                       :
370 Marlon Maloba                        :

                                   xii
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 13 of 109




371 Martin Karigi                         :
372 Mary Bulimu                           :
373 Mary Gitonga                          :
374 Mary Meresiana Paul                   :
375 Mary Mudeche                          :
376 Mary Muiriri                          :
377 Mary Munguti                          :
378 Mary Muthoni Ndungu                   :
379 Mary Ndambuki                         :
380 Mary Nzisiva Samuel                   :
381 Caroline Maffry                       :
382 Mary Onsongo                          :
383 Maryann Njoki Kiarie                  :
384 Maureen Ndeda                         :
385 Maurice Okatch Ogolla                 :
386 Menelik Kwamia Makonnen               :
387 Merab Godia                           :
388 Mercy Ndiritu                         :
389 Mercy Wairumu Kamau                   :
390 Mercy Wanjiru                         :
391 Michael Ikonye Kiarie                 :
392 Michael Kimeu                         :
393 Michael Mwangi                        :
394 Michael Ngigi Mworia                  :
395 Michael Tsuma                         :
396 Michael Ware                          :
397 Milka Wangari Macharia                :
398 Millicent Bulimu                      :
399 Milly Mikali Amduso                   :
400 Mischeck Murigi                       :
401 Misheck Mbogo                         :

                                   xiii
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 14 of 109




402 Mohamed Abdallah Mnyolya             :
403 Monica Wangari Munyori               :
404 Monicah Kamau                        :
405 Monicah Opati                        :
406 Mordechai Thomas Onono               :
407 Moses Kinyua                         :
408 Muraba Chaka                         :
409 Mwajabu Mahundi                      :
410 Mwajumba Mahundi                     :
411 Nafisa Malik                         :
412 Nancy Macharia                       :
413 Nancy Mbogo                          :
414 Nancy Mimba Magak                    :
415 Nephat Kimathi Mbogo                 :
416 Newton Kamau                         :
417 Ngugi Macharia                       :
418 Nicholas Mutiso                      :
419 Nickson Minja                        :
420 Nigeel Namai                         :
421 Norman Kagai                         :
422 Nuri Hamisi Sultani                  :
423 Nyangoro Mayaka                      :
424 Omar Idi                             :
425 Omar Zubari Omar                     :
426 Onael Mdobilu                        :
427 Pankaj Patel                         :
428 Patrick Nyette                       :
429 Patrick Okech                        :
430 Paul Ngugi                           :
431 Paul Onyango                         :
432 Paul Vrontamitis                     :

                                   xiv
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 15 of 109




433 Pauline Abdallah                     :
434 Pauline Adundo                       :
435 Pauline Kamau                        :
436 Pauline Kamau Kiongo                 :
437 Peninah Mucii                        :
438 Peris Gitumbu                        :
439 Peris Onsongo                        :
440 Peter Kamau                          :
441 Peter Kamau Kiongo                   :
442 Peter Kunigo                         :
443 Peter Kuya                           :
444 Peter Macharia                       :
445 Peter Mdobilu                        :
446 Peter Mwaka                          :
447 Peter Ngigi Mugo                     :
448 Peter Ngugi                          :
449 Petronila Munguti                    :
450 Phaedra Vrontamitis                  :
451 Phelister Okech                      :
452 Philemon Oport                       :
453 Phillip Kamau                        :
454 Phoeba Ndegwa                        :
455 Phoebe Kebungo                       :
456 Pinina Onsongo                       :
457 Polychep Odihambo                    :
458 Prisca Owino                         :
459 Priscila Okatch                      :
460 Purity Mahonja                       :
461 Rachael Mungasia Pussy               :
462 Rachel Oyanda Otieno                 :
463 Rael Ochola                          :

                                    xv
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 16 of 109




464 Rael Opati                           :
465 Ramadhani Mahundi                    :
466 Rammy Rotich                         :
467 Raphael Kivindyo                     :
468 Raphael Peter Munguti                :
469 Rashid Katimba                       :
470 Rashid Omar Idi                      :
471 Rehana Malik                         :
472 Reuben Nyaga Mbogo                   :
473 Rispah Abdallah                      :
474 Rispah Auma                          :
475 Rodgers Bulimu                       :
476 Ronald Okelo                         :
477 Rose Nyette                          :
478 Roselyne Ndeda                       :
479 Rosemary Anyango Okatch              :
480 Rosemary Olewe                       :
481 Rukia Wanjiru Ali                    :
482 Ruth Gatwiri Mwirigi                 :
483 Ruth Lihanda                         :
484 Ruth Maritim                         :
485 Ruth Nduta Kamau                     :
486 Said Mahundi                         :
487 Sajjad Gulamaji                      :
488 Salima Ismail Rajabu                 :
489 Sally Cecilia Mamboleo               :
490 Sally Oport                          :
491 Salome Onsongo                       :
492 Salome Ratemo                        :
493 Sammy Mwangi                         :
494 Sammy Ndungu Kiarie                  :

                                   xvi
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 17 of 109




495 Sammy Okere                           :
496 Samson Ogolla Okatch                  :
497 Samuel Adundo                         :
498 Samuel Mbugua Ndungu                  :
499 Samuel Odhiambo Oriaro                :
500 Samuel Pussy                          :
501 Sani Kwimbere                         :
502 Sarah Mbogo                           :
503 Sarah Tikolo                          :
504 Sedrick Nair                          :
505 Selifah Opati                         :
506 Selina Boke                           :
507 Shaban Mahundi                        :
508 Sharon Maloba                         :
509 Sharone Maritim                       :
510 Sheila Maritim                        :
511 Simon Ngure                           :
512 Solomon Mbugua                        :
513 Stacy Chaka                           :
514 Stanley Chaka                         :
515 Stanley Kinyua Macharia               :
516 Stanley Ngugi                         :
517 Stanley Nyoike                        :
518 Stella Mbugua                         :
519 Stephen Muli                          :
520 Stephen Njuki Mbogo                   :
521 Stephen Onono                         :
522 Steve Kihato                          :
523 Steven Karigi                         :
524 Steven Maloba                         :
525 Susan Gitau                           :

                                   xvii
     Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 18 of 109




526 Syuindo Musyoka                        :
527 Tabitha Kagai                          :
528 Tabitha Kalio                          :
529 Techonia Owiti                         :
530 Theresa Adundo                         :
531 Thomas Adundo                          :
532 Tibruss Minja                          :
533 Tilda Abur                             :
534 Titus Kyalo Musyoka                    :
535 Titus Wamai                            :
536 Tobias Oyanda Otieno                   :
537 Tony Kihato Irungu                     :
538 Trusha Patel                           :
539 Valentine Ndeda                        :
540 Valerie Nair                           :
541 Vallen Andeyo                          :
542 Velma Bonyo                            :
543 Vera Jean Oyanda                       :
544 Victor Adeka                           :
545 Victor Mpoto                           :
546 Victor Watoro                          :
547 Vincent Kamau Nyoike                   :
548 Vincent Owuor                          :
549 Violet Minja                           :
550 Wallace Njorege Nyoike                 :
551 Wambui Kung'u                          :
552 Warren Owuor                           :
553 Wellington Oluoma                      :
554 Wendy Kagai                            :
555 Wendy Olewe                            :



                                   xviii
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 19 of 109




 556 William Maina                                   :
 557 Winfred Maina                                   :
 558 Winfred Wamai                                   :
 559 Winnie Bonyo                                    :
 560 Winnie Kimeu                                    :
 561 Wycliffe Ochieng Bonyo                          :
 562 Wycliffe Okello Khabuchi                        :
 563 Yusuph Mahundi                                  :
 564 Yvonne Oport                                    :
 565 Zackaria Musalia Atinga                         :
 566 Zakayo Matiko                                   :
 567 Zephania Mboge                                  :
                                                     :
                Plaintiffs,                          :
      v.                                             :
                                                     :
      BNP PARIBAS, S.A.                              :
      12 Rue Chauchat,                               :
      75450 Paris, CEDEX 09, France
                                                     :
      And

      AL SHAMAL ISLAMIC BANK
      Al Shamal Islamic Bank Tower
      El Sayed Abdurrahman Street
      Eastern Khartoum Area
      Khartoum, Sudan 10036

                Defendants.

                              FIRST AMENDED COMPLAINT

       Plaintiffs, through undersigned counsel, respectfully bring this action against BNP Paribas,

S.A. and Al Shamal Islamic Bank, and allege as follows:

       1.     From at least November 1997 through in or around 2012 (hereinafter the “Relevant

                                                1
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 20 of 109




Period”), Defendant BNP Paribas, S.A. (“BNPP”), the Republic of Sudan (“Sudan”), the Central

Bank of Sudan, other Sudanese financial institutions including Al Shamal Islamic Bank (“Al

Shamal”), and Al Qaeda, conspired with each other and others to defeat the economic sanctions

imposed by Executive Order of the President of the United States and administered and enforced

by the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), which were

designed to deter, disrupt, and defeat acts of international terrorism.

       2.       Beginning in or around 1991 and up to and through the Relevant Period, Defendant

Al Shamal, including the highest levels of leadership of the bank, coordinated and conspired with

Sudan, the Central Bank of Sudan, Osama bin Laden, and Al Qaeda to create and manage a

financial network in the United States and around the globe to provide material support for Al

Qaeda’s campaign of international terrorism including the August 7, 1998 bombing attacks on the

U.S. Embassies in Kenya and Tanzania (hereinafter, “the 1998 East African Embassy Attacks”).

       3.       This network provided access to funds directly to Al Qaeda operatives in the United

States and around world, including by laundering funds through purported “charities” that were in

truth “fronts” for Al Qaeda such as Benevolence International Foundation (“BIF”) and Lajnat al-

Birr al-Islamiah (“LBI”). Both BIF and LBI were founded, led, and controlled by one of Al

Shamal’s largest shareholders and a director and officer of Al Shamal during the Relevant Period,

Adel Abdul Jalil Batterjee (“Batterjee”). Batterjee was later designated by the U.S. Department

of the Treasury “for providing materials support to al Qaida and Usama bin Laden” and was

described by the U.S. Government “as one of the world’s foremost terrorist financiers, who

employed his private wealth and a network of charitable fronts to bankroll the murderous agenda

of al Qaida.”

       4.       Batterjee’s financing activities with respect to BIF, LBI, and other “fronts” for Al



                                                  2
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 21 of 109




Qaeda through the Relevant Period were conducted in concert and coordination with, and in

furtherance of, his illegal activities with respect to Al Shamal and his role as an owner and officer

of the Al Shamal during the period leading up to the 1998 East African Embassy Attacks.

       5.      Commencing in November 1997 and immediately before the August 1998 attacks,

Al Shamal and Batterjee’s illegal terrorism financing network relied on the evasion of U.S.

economic sanctions designed to deter and prevent such terrorist financing. As a result, Al Shamal,

along with its co-conspirators actively sought to defeat those U.S. economic sanctions.

       6.      Access to the U.S. financial system allowed Sudan, Sudanese financial institutions,

and their agents to provide material support to Al Qaeda which it used to carry out the 1998 East

African Embassy Attacks.

       7.      By its own admission in connection with its criminal plea in federal court in New

York in 2014, BNPP commenced a fraudulent scheme and conspiracy with Sudan in November

1997 – corresponding precisely with the period during which Sudan was supporting and facilitating

1998 East African Embassy Attacks. Although BNPP did not share Al Qaeda’s desire to kill

American citizens and citizens of their allies, that tragic result was still the foreseeable and

inevitable consequence of the bank’s conduct. The 1998 East African Embassy Attacks were

directly and proximately caused by BNPP’s knowing and intentional participation in a conspiracy

to help Sudan and Sudanese financial institutions defeat U.S. economic sanctions explicitly

designed to stop Al Qaeda and other terrorist organizations.

       8.      It is a bedrock principle of American law that to be a member of a conspiracy, one

need not know all the other participants in the conspiracy or share all the same goals. Co-

conspirators need only share a central unlawful aim—in this case, the defeat of U.S. economic

sanctions explicitly designed to prevent international terrorism—and act knowingly and



                                                 3
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 22 of 109




intentionally to accomplish that purpose. Co-conspirators are partners in crime and responsible

for reasonably foreseeable actions of other parties in furtherance of the conspiracy. Whereas Al

Qaeda, Al Shamal, and Sudan sought to defeat U.S. economic sanctions and gain access to the

U.S. financial system to facilitate acts of terrorism, BNPP sought to defeat those same sanctions

in order to enrich itself. Nevertheless, the result was the same—hundreds of Americans and their

allies lost their lives or were grievously injured in the 1998 East African Embassy Attacks. Thus,

BNPP for its part bears responsibility for that tragic outcome.

       9.      On November 3, 1997, U.S. President William J. Clinton, invoking the authority,

inter alia, of the International Emergency Economic Powers Act (“IEEPA”), Title 50, United

States Code, Section 1701 et seq., issued Executive Order 13067, which declared a national

emergency with respect to the policies and actions of the Government of Sudan, “including

continued support for international terrorism.”

       10.     A goal jointly pursued by Al Qaeda, Al Shamal, and Sudan was to undermine and

end the comprehensive embargo placed by the United States upon Sudan on November 3, 1997.

At the 2001 criminal trial of several of the East African Embassy bombing conspirators, the United

States presented the statements of a co-conspirator who explained that one of the reasons for the

attack upon the U.S. Embassy in Nairobi, Kenya was “that there were embassy personnel in

Nairobi who were responsible for work in the Country of Sudan.” Included among other claimed

“justifications” for mass-murder, Al Qaeda justified the bombings as a means “to cease the

campaign for the annihilation and humiliation that are being waged by the United States against a

number of Islamic peoples under the titles of blockades or economic sanctions.”

       11.     Al-Qaeda and Sudan selected Nairobi, in part, to strike back at the U.S. for the

actions taken against Sudan. It was from its Kenyan embassy where the U.S. Government took



                                                  4
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 23 of 109




diplomatic actions against Sudan after being forced to move from Sudan for the safety of its

Embassy personnel. One of the conspirators – Mohamed Rashed Daoud Al-‘Owhali – explained

to FBI Agents questioning him that the East African Embassy Bombings occurred, in part, in

response to U.S. pressure upon Sudan and the U.S.’s use of its Kenyan Embassy to carry out

actions or pressures upon Sudan. A federal prosecutor in the Southern District of New York stated

to a federal jury in closing argument:

       “Al-‘Owhali specifically told [FBI] Agent Gaudin – . . . that the American Embassy
       was targeted because the American Embassy in Nairobi covered the Sudan. You
       may remember that Usama Bin Laden in the March 1997 CNN interview
       talked about, he complained about the diplomatic pressure that America put
       on Sudan, and one of the things he specifically mentioned was that the
       Americans use their embassy from Sudan and moved it to Nairobi. That’s
       what Al-‘Owhali told Agent Gaudin was one of the reasons that the American
       Embassy was hit.”

                                                   ***
       “I’m going to read from the transcript page 2020 with regard to Mr. al-‘Owhali.
       This is the examination [or testimony] of Agent Gaudin: ‘Q. Did Saleh say
       anything about why the embassy in Nairobi was targeted? A. Al-‘Owhali
       explained to me that there were several reasons for picking -- explained to him
       through Saleh there were several reasons why the embassy in Nairobi was
       picked. First, there was a large American presence at the U.S. Embassy in Nairobi;
       that the ambassador of the U.S. Embassy was a female and if the bomb resulted in
       her being killed, it would further the publicity for the bombing. Also, that there
       were embassy personnel in Nairobi who were responsible for work in the
       Country of Sudan. . . .’”

Trial Transcript, United States v. Usama bin Laden et al., 98-cr-1023 (S.D.N.Y. May 2, 2001), at
5468-5469 (emphasis added); Trial Transcript, United States v. Usama bin Laden et al., 98-cr-
1023 (S.D.N.Y. May 9, 2001) at 6004 (emphasis added).

       12.     The Sudanese sanctions, which BNPP conspired to violate, were explicitly part of

al-Qaeda’s stated claim of responsibility for the August 1998 bombings. Federal prosecutors at a

2010 criminal trial of a bombing conspirator presented evidence to the jury of al-Qaeda’s seven

demands or aims of the August 1998 bombings, including the aim to defeat U.S. economic

sanctions then in effect:

                                               5
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 24 of 109




       “One: The evacuation of all American and western forces, including civilians from
       the lands of Muslims in general and from the Arabian peninsula in particular. . .
                                                …
       Seven: To cease the campaign for the annihilation and humiliation that are
       being waged by the United States against a number of Islamic peoples under
       the titles of blockades or economic sanctions that has led to the deaths of
       hundreds of thousands and the hunger of millions of Muslims. The Islamic
       Army for the Liberation of the Holy Places pledges to God that it will continue the
       fight until the demands of our blessed jihad are met . . .”

Trial Transcript, United States v. Ahmed Ghailani, No. 98-cr.-1023 (S.D.N.Y. Oct. 20, 2010), at
897 (emphasis added).

       13.     As BNPP admitted in the Statement of Facts in support of its guilty plea in federal

court in New York in United States v. BNP Paribas, S.A, Case No. 14-cr-00460 (S.D.N.Y. July 9,

2014), throughout the Relevant Period, BNPP created and engaged in deceptive schemes and

transactions designed to circumvent U.S. economic sanctions and conceal Sudanese transactions

from U.S. authorities.

       14.     In the immediate wake of Executive Order 13067, Sudan and Sudanese banks began

requesting assistance from European banks to defeat the sanctions. For example, on November 9,

1997, one of Credit Lyonnais (Suisse) S.A.’s Sudanese institutional clients “sent a Telex message

to all of its correspondents (including [Credit Lyonnais]) informing the banks of the sanctions

imposed against Sudan and requested its correspondents ‘not to [] channel such transactions by

intermediation of any U.S.A. bank, including banks domiciled in the U.S.A. territory, U.S.A. banks

overseas branches and subsidiaries [or the] [a]ffiliates of[a] U.S.A. bank incorporated outside the

United States.’”

       15.     BNPP acted quickly in response to similar requests from Sudan and Sudanese

banks. As outlined below, and as admitted by BNPP in connection with its criminal guilty plea:

               “In 1997, shortly after the imposition of U.S. sanctions against Sudan, BNPP
               Geneva agreed to become the sole correspondent bank in Europe for Sudanese
               Government Bank 1, which, as noted above, was designated by OFAC as an SDN.

                                                6
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 25 of 109




               Sudanese Government Bank 1 [the Central Bank of Sudan] then directed all major
               commercial banks located in Sudan to use BNPP Geneva as their primary
               correspondent bank in Europe. As a result, all or nearly all major Sudanese banks
               had U.S. dollar accounts with BNPP Geneva.”

       16.     Thus, BNPP entered into an illegal scheme in November 1997 by which it provided

concealed, fraudulent, and illegal access to the U.S. financial system for the Government of Sudan,

its Central Bank, and all leading Sudanese banks – including Al Shamal which was used by,

affiliated with, and invested in by Osama bin Laden and Al Qaeda. Thus, BNPP knowingly and

intentionally served to defeat the operation of the U.S. sanctions beginning in November 1997.

Co-conspirator Government of Sudan used Al Qaeda to strike against the U.S. sanctions just as it

used BNPP—one with the sword and the second with the electronic byte.

       17.     In November 1997, immediately after the imposition of comprehensive sanctions,

Al Shamal opened a correspondent account with BNPP’s affiliate in Geneva to assist in evading

U.S. economic sanctions and maintain access to the U.S. financial system through BNPP for its

terrorist financing network.

       18.     As stated by the United States Government at BNP Paribas’ criminal sentencing,

“without BNP acting effectively as its US central banker, [the government of Sudan and

entities tied to the government of Sudan] would not have had access to the US dollar

markets.” Indeed, between November 1997 and the 1998 East African Embassy Attacks, BNPP

knowingly and intentionally acted as the “central banker” for Sudan, Sudanese financial

institutions including Al Shamal, and by extension Al Qaeda. Al Qaeda, in turn, relied on this

material support in carrying out the 1998 East African Embassy Attacks.

       19.     Critically, BNPP was fully aware of Sudan’s role in assisting Al Qaeda before it

agreed to participate in this conspiracy. By way of example, BNPP: (1) was aware, at all times,

of Sudan’s active participation in conspiracies to murder U.S. citizens, including a conspiracy in

                                                7
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 26 of 109




1993 with Al Qaeda affiliated actors to murder U.S. citizens and to destroy public facilities such

as the United Nations Headquarters and the Offices of the Federal Bureau of Investigation in New

York City; (2) was aware, at all times, of Sudan’s material support for Al Qaeda and affiliated

terrorist organizations and Sudan’s use of those terrorist organizations in Africa in 1995 to attack

and attempt to murder a diplomatically protected Head of State and others; and (3) nevertheless,

provided Sudan and Sudanese financial institutions with concealed, fraudulent, and illegal access

to the U.S. financial system which assisted in concealing the activities of Sudan, Al Qaeda, and

affiliated terrorist organizations from identification, detection, and disruption by law enforcement

and intelligence community agencies of the U.S. Government and allied nations and which assisted

in providing material support to Sudan’s military and intelligence services, Al Qaeda, and affiliated

terrorist organizations.

       20.     In sum, the 1998 East African Embassy Attacks were the reasonably foreseeable

consequence of BNPP’s illegal activities and a reasonably foreseeable action in furtherance of the

conspiracy to defeat the U.S. economic sanctions against Sudan.

       21.     Another bedrock principle of American law is that those who provide knowing aid

and assistance to persons committing federal crimes, with the intent to facilitate the crime, are

themselves committing a crime, and are also liable for the natural and foreseeable consequences

of the underlying crime. BNPP knew that Sudan supported a broad array of terrorist groups,

including Al Qaeda, yet decided to become their sole correspondent bank in Europe, allowing it

access to the U.S. financial market. Terrorist attacks, including the 1998 East African Embassy

Attacks, are the natural and foreseeable consequence of providing material and financial support

to Sudan, a state sponsor of terrorism, and Sudanese financial institutions.

       22.     Finally, in addition to facilitating this material support and intentionally concealing



                                                 8
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 27 of 109




the financial transactions and activities of Sudan, the Central Bank of Sudan, Al Shamal, and other

financial institutions of Sudan, BNPP repeatedly and illegally transferred the funds required by

American law to be held for the purpose of compensating U.S. victims of international terrorism.

Had BNPP acted lawfully, those funds would have been available to the victims of the 1998 East

African Embassy Attacks to compensate them for their injuries and the murder of their family

members.

                                            PARTIES

       A.      BNP Paribas

       23.     BNPP is a French multinational bank, incorporated under the laws of France, and

headquartered in Paris, France. It is one of the ten largest banks in the world as measured by total

assets. During the Relevant Period, BNPP has operated affiliates, branch offices and subsidiaries

throughout the United States employing over 16,000 individuals in North America. On July 9,

2014, BNPP pleaded guilty in U.S. federal court to knowingly and willfully providing, distributing

and administering financial benefits, money and financial services to designated state sponsors of

terrorism, including Sudan, and specially designated nationals (“SDN”).

       24.     During the Relevant Period, BNPP has operated and maintained subsidiaries,

affiliates and branches in many countries throughout the world, including United States branch

offices in New York and Washington, D.C., and a subsidiary based in Geneva, Switzerland,

incorporated as BNPP Paribas (Suisse) S.A. (“BNPP Geneva”).

       25.     BNPP has significant operations and multiple locations in New York, New York,

including its North American headquarters located at 787 Seventh Avenue, Floor 33, New York,

New York 10019 (“BNPP New York”). Throughout the Relevant Period, BNPP New York

processed numerous dollar-denominated transactions on behalf of the Government of Sudan and



                                                 9
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 28 of 109




Sudanese SDNs.

       26.     During the Relevant Period, BNPP also has maintained operations in Washington,

D.C. On January 16, 2007, BNPP opened a Private Wealth Management branch in Washington,

D.C. located at 1050 Connecticut Avenue, N.W., Suite 1000, Washington, D.C. 20036. This office

has focused on servicing non-U.S. high-net worth individuals. In a public release, the chairman

of BNP Paribas Investment Services explained that the D.C. branch “will allow us to add service

to a number of European clients who use the Nation’s capital as their hub in the US.”

       27.     BNPP also has maintained significant operations in Geneva, Switzerland (“BNPP

Geneva”) with its main office located at Place de Holland 2, 1204 Geneva, Switzerland. In 1997,

shortly after the imposition of U.S. sanctions against Sudan, BNPP Geneva agreed to become the

sole correspondent bank in Europe for a Sudanese bank designated by the United States as a

Specially Designated National, identified in the U.S. District Court for the Southern District of

New York Statement of Facts as “Government Bank 1.” Sudanese Government Bank 1 “then

directed all major commercial banks located in Sudan to use BNPP Geneva as their primary

correspondent bank in Europe.” SDNY Statement of Facts, paragraph 19.

       28.     The United States designated the Bank of Sudan, also known as the Central bank

of Sudan, as an SDN with the signing of Executive Order 13067 on November 4, 1997. Plaintiffs

have reason to believe that Government Bank 1 refers to the Bank of Sudan, based on the its status

as an SDN and authority to direct all major commercial banks located in Sudan.

       29.     As a result, all or nearly all major Sudanese banks had U.S. dollar accounts with

BNPP Geneva. In addition to processing U.S. dollar transactions, by or in 2000, BNPP Geneva

also developed a business in letters of credit for the Sudanese banks. Due to its role in financing

Sudan’ s export of oil, BNPP Geneva took on a central role in Sudan’s foreign commerce market.



                                                10
           Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 29 of 109




By 2006, letters of credit managed by BNPP Geneva represented approximately a quarter of all

exports and a fifth of all imports for Sudan. Over 90% of these letters of credit were denominated

in U.S. dollars. In addition, the deposits of Sudanese Government Bank 1 at BNPP Geneva

represented about 50% of Sudan’s foreign currency assets during this time period. SDNY

Statement of Facts at ¶ 19.

           B.       Al Shamal Islamic Bank

           30.     Defendant Al Shamal is a Sudanese bank established in Khartoum, Sudan in 1983.

Defendant Al Shamal began actual operations in or about January 1990, in part facilitated with a

capital contribution of at least $50 million from Osama bin Laden (“bin Laden”).1 As outlined in

this Amended Complaint, Al Shamal knowingly and intentionally provided financial services to

Al Qaeda from 1991 through the Relevant Period. Al Shamal’s leadership including its major

shareholder, director, and officer Adel Batterjee was closely involved in developing a world-wide

terrorism financing network that provided Al Qaeda operatives with direct access to funds in the

United States and laundered funds on behalf of Al Qaeda through charities in the United States

controlled by Batterjee and his associates. Batterjee’s management, control, and direction of these

“front” charities was conducted in concert and coordination with his illegal activities as the owner

and officer of Al Shamal and as part of a single global terrorism financing network.

           31.     Commencing in November 1997, Al Shamal held a correspondent bank account at

United European Bank, a subsidiary of BNPP. BNPP and/or United European Bank continued its

facilitation of Al Shamal transactions even after public reporting of its ties to Al Qaeda following

the 1998 East African Embassy Attacks.

           32.     At a 2001 Congressional hearing, Senator Carl Levin publicly and specifically



1
    U.S. Department of State, “Fact Sheet – Usama Bin Ladin: Islamic Extremist Financier” (Aug. 14, 1996).

                                                         11
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 30 of 109




noted that Osama Bin Laden and Al Qaeda operatives used Al Shamal in the years leading to the

1998 terrorist bombings of the U.S. embassies in Kenya and Tanzania. Following that very public

congressional testimony, it is unclear whether and, if so, how much longer BNP Paribas, United

European Bank, or their subsidiaries or “satellites” assisted Al Shamal in evading the U.S.

sanctions against Sudan.

        33.      Al Shamal Islamic Bank is the quintessential example of how the Sudanese

government cooperated with Bin Laden and provided the organization with logistical help leading

up to and beyond the 1998 East African Embassy Attacks. As the Honorable John Bates found in

connection with prior civil litigation against Sudan in connection with the 1998 East African

Embassy Attacks:

                 “Bin Laden and Al Qaeda also invested in Sudanese banks. This access to the
                 formal banking system was useful for ‘laundering money and facilitating other
                 financial transactions that stabilized and ultimately enlarged bin Laden’s presence
                 in the Sudan.’ For example, Bin Laden invested $50 million in the Sudan’s Al
                 Shamal Islamic Bank, and these funds were used to finance Al Qaeda
                 operations. Al Shamal Islamic Bank was known for financing terrorist operations,
                 and bin Laden remained a leading investor of the bank long after he was
                 expelled from the Sudan.”2

        C.       Plaintiffs

        34.      Lead plaintiff Mary Ofisi was an employee of the United States Government and

was severely injured in the August 1998 terrorist attack on the United States Embassy in Nairobi,

Kenya. Mrs. Ofisi is a U.S. citizen. She worked 24 years for the U.S. Government before retiring

in May 2013. She was working at the time of the August 1998 attack as a voucher examiner in

the Finance Department at the U.S. Embassy in Kenya. She suffered severe injuries, including to

her eyes which required multiple surgeries immediately following the attack and in 1999, as well



2
 Owens v. Republic of Sudan, 826 F. Supp. 2d 128, 144 (D.D.C. 2011) (emphasis added and internal citations
omitted).

                                                      12
           Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 31 of 109




as emotional distress from witnessing the brutal murder of her colleagues and close friends. Mrs.

Ofisi is a judgment creditor of Sudan.

           35.     Contemporaneous press reports detailed Mrs. Ofisi’s harrowing experience during

and immediately following the 1998 East African Embassy Attacks:

           “During the nine-hour flight to receive treatment for severe facial injuries suffered in the
           bombing of the U.S. Embassy in Nairobi, Kenya, Mary Ofisi's enduring thought was: ‘The
           Lord saved my life.’

           Others in her office at the embassy’s financial management center weren’t so lucky. Far
           from the chaos and destruction of Friday's blast, Ofisi remembered her colleagues. “Most
           of them are not alive,” she said.
                                                                  ...
           At the hospital, Ofisi told reporters that she heard the blasts from her desk: a loud boom,
           then two more that were not as loud. “I don’t know exactly what happened. But after that,
           when I found myself, I was down.”

           ‘I don’t know exactly what happened. But after that, when I found myself, I was down,’
           said Ofisi, 46. She recalled hearing screams in the distance, but none nearby.

           ‘That’s when I knew that I was alone,’ she said. It wasn’t long, she said, before an
           American she couldn’t identify found her and led her out of the building, then rushed back
           inside to look for more survivors.”3

           36.     In addition to Mrs. Ofisi, Plaintiffs Hannah Ngenda Kamau, John Ofisi, Gideon

Ofisi, Andrew Ofisi, Badawy Itati Ali, August Maffry, Caroline Maffry, Alison Maffry, Alice

Mary Talbot, Salome Ratemo, Pauline Kamau, George Mwangi, Trusha Patel, Betty Kagai,

Norman Kagai, Tabitha Kagai, Charles Kagai, Wendy Kagai, Levina Minja, Violet Minja,

Emmanuel Minja, Nickson Minja, Hilario Ambrose Fernandes, Catherine Mwangi, Annastasiah

Lucy Boulden, Agnes Wanjikiu Ndungu, Edith Njeri, Jamleck Gitau Ndungu, Jacinta Wahome,

Diana Williams, Titus Wamai, Conceptor Orende, Juliana Onyango, Kelesedhia Apondi Onyango,

Marita Onyango, Edwin Onsongo, George Onsongo, Francis Maina Ndibui, Winfred Maina, Joan

Adundo, Bernard Adundo, Samuel Adundo, Theresa Adundo, Isidore Adundo, Annie Adundo,


3
    “Woman recalls the bombing, her rescue,” Lubbock Avalanche Journal (August 10, 1998).

                                                       13
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 32 of 109




Gad Gideon Achola, Marini Karima, Andrew Obongo, Kennedy Okelo, Ronald Okelo, Andrew

Pussy, Caroline Wangu Ngatia, Anthony Kiarie, Barbara Kiarie, Jael Oyoo, Edwin Oyoo, Joseph

Abdallah, Majdoline Abdallah, Rispah Abdallah, Pauline Abdallah, Michael Ngigi Mworia,

Gerald Bochart, Leilani Bower, Doreen Oport, Philemon Oport, Joanna Oport, Yvonne Oport,

Sally Oport, Collins Kubai, Gideon Maritim, Hellen Maritim, Edgar Maritim, Irene Kung’u,

Wambui Kung’u, Lorna Kung’u, and Edward Kung’u are U.S. citizens. All of the aforementioned

U.S. citizen plaintiffs were employees or contractors of the United States Government who were

killed or injured in the 1998 East African Embassy Attacks, or their immediate family members.

        37.     Each of the remaining Plaintiffs are non-U.S. citizens who are or were employees

or contractors of the United States Government who were killed or injured in the 1998 East African

Embassy Attacks, or their immediate family members.

        38.     No Plaintiff is a resident or citizen of Sudan.

        39.     On July 25, 2014, Plaintiffs obtained a Final Judgment against Sudan for their

injuries and damages caused by that Government and others who were responsible for supporting,

funding, and otherwise carrying out the 1998 East African Embassy Attacks. Plaintiffs were

awarded compensatory damages and punitive damages to deter Sudan and others from engaging,

participating in, and facilitating acts of international terrorism.

        40.     Plaintiffs suffered legally cognizable harm when they, or their family members,

were killed or injured at the hands of Al Qaeda during the 1998 East African Embassy Attacks.

These attacks were the proximate and foreseeable result of: (1) BNPP and Al Shamal’s illegal

conspiracy with Sudan, other Sudanese financial institutions and Al Qaeda to defeat U.S.

sanctions; and (2) Al Shamal and its major shareholder, director, and officer, Adel Batterjee’s

long-standing efforts to provide material support to Osama bin Laden and Al Qaeda to fund their



                                                  14
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 33 of 109




campaign of terror against the United States.

       41.     Additionally, because of BNPP’s failure to block funds or prevent the transfer of

funds in which Sudan and Sudanese SDNs had an interest, they have been prevented from

recovering Sudanese assets for the satisfaction of their judgments.

       42.     The common law claims of the foreign national employees or contractors and their

immediate family members all arise out of the same common nucleus of operative facts and form

part of the same case or controversy under Article III.

                                 JURISDICTION AND VENUE

       43.     This Court has subject matter jurisdiction over this action pursuant to the Alien Tort

Statute, 28 U.S.C. §1350; the Anti-Terrorism Act, 18 U.S.C. §§ 2332, 2333 and 2334; federal

question jurisdiction, 28 U.S.C. § 1331; and diversity jurisdiction, 28 U.S.C. § 1332(a)(2). The

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs. This

Court also has supplemental jurisdiction over this action pursuant to 28 U.S.C. § 1367.

       44.     The Alien Tort Statute, 28 U.S.C. §1350 provides that “[t]he district courts shall

have original jurisdiction of any civil action by an alien for a tort only, committed in violation of

the law of nations or a treaty of the United States.”

       45.     The Anti-Terrorism Act, 18 U.S.C § 2333 (“ATA”) provides that “[a]ny national

of the United States injured in his or her person, property, or business by reason of an act of

international terrorism, or his or her estate, survivors, or heirs may sue thereof in any appropriate

district court of the United States and shall recover threefold the damages he or she sustains and

the cost of the suit, including attorney’s fees.”

       46.     Pursuant to 18 U.S.C. § 2334(a) any civil action under the ATA “may be instituted

in the district court of the United States for any district where any plaintiff resides or where any



                                                    15
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 34 of 109




defendant resides or is served, or has an agent. Process in such a civil action may be served in any

district where the defendant resides, is found, or has an agent.”

        47.     Venue is both proper and convenient in this District pursuant to 18 U.S.C. § 2334(a)

as Plaintiff Caroline Maffry resides within the District of Columbia. Venue is also appropriate

pursuant to 18 U.S.C. §1391, because a substantial part of the actions and omissions giving rise to

the claims herein complained of occurred within the District of Columbia.

        A.      The Court Has Personal Jurisdiction Over Defendant BNPP

        48.     BNPP is subject to personal jurisdiction in the District of Columbia pursuant to 18

U.S.C. § 2334(a), Fed. R. Civ. P. 4(k)(1)(c), and Fed. R. Civ. P. 4(k)(2). Personal jurisdiction is

also appropriate pursuant to D.C. Code Ann. § 13-423 as Plaintiffs’ claim for relief arises from

BNPP’s transaction of business in the District of Columbia.

        49.     Plaintiffs’ claims arise out of a common nucleus of operative facts stemming from

BNPP’s actions and omissions in the District of Columbia and, therefore, the court may assert

personal jurisdiction over BNPP with respect to all claims.

        50.     As described below, the U.S. Government, and the U.S. Department of Treasury

specifically, has numerous mechanisms to detect, deter, and prevent terrorism activity through the

monitoring and disruption of financial transactions by designated state sponsors of international

terrorism such as Sudan and SDNs. Financial information, when not concealed and falsified, offers

a uniquely powerful source of intelligence and information about terrorism networks and

transnational threats to the national security of the U.S. and the safety of our citizens and the

citizens of the United States and its allies.

        51.     As Stuart A. Levey, then Under Secretary for Terrorism and Financial Intelligence

of the U.S. Department of Treasury, explained in 2008:



                                                 16
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 35 of 109




               “The guiding principle of the Treasury Department’s approach is that these
               [terrorism and transnational] threats all have one thing in common: they rely on
               financial support networks. These networks are a key source of intelligence.
               Money trails don’t lie; financial intelligence is uniquely reliable.

               ...

               [T]errorist networks and organizations require real financing to survive. The
               support they require goes far beyond funding attacks. They need money to pay
               operatives, support their families, train, travel, and bribe officials. When we restrict
               the flow of funds to terrorist groups or disrupt a link in their financing chain, they
               are forced to shift their focus from planning attacks to worrying about their financial
               viability.”

       52.     BNPP intentionally and knowingly defrauded the United States government,

including the United States Department of the Treasury, and its component offices and bureaus,

headquartered in the District of Columbia, by intentionally concealing its provision of financial

services to Sudan and Sudanese SDNs. BNPP submitted and caused other financial institutions to

submit false and misleading reports, in the forms noted below and others, to the U.S. Department

of Treasury, Office of Foreign Assets Control, in Washington, D.C.

       53.     By concealing, removing, omitting, or obscuring references to, or the interest or

involvement of Sudan in the financial transactions with U.S. financial institutions, BNPP actively

prevented the U.S. Department of the Treasury from effectively conducting financial intelligence

investigations and from providing crucial information to law enforcement and intelligence

community agencies of the U.S. Government and allied nations to deter, disrupt, and defeat acts

of international terrorism.

       54.     The United States Department of the Treasury, Office of Terrorism and Financial

Intelligence (“TFI”) marshals the Treasury Department’s policy, enforcement, regulatory, and

intelligence functions to sever the lines of financial support to international terrorists, Weapons of

Mass Destruction (“WMD”) proliferators, narcotics traffickers, money launderers, and other

threats to our national security. In addition to the Treasury Executive Office for Asset Forfeiture
                                                 17
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 36 of 109




(“TEOAF”), which is the receipt account for the deposit of non-tax forfeitures, TFI is comprised

of the Office of Terrorist Financing and Financial Crimes (“TFFC”), the Office of Foreign Assets

Control (“OFAC”), the Office of Intelligence and Analysis (“OIA”), and the Financial Crimes

Enforcement Network (“FinCEN”).

       55.       TFFC serves as the policy and international outreach apparatus for TFI.

       56.       OFAC, which is located in Washington D.C., administers and enforces economic

sanctions programs against countries, organizations, and individuals, such as terrorists and their

supporters. The sanctions can be either comprehensive or selective, using the blocking of assets

and trade restrictions to accomplish foreign policy and national security goals established by the

President. OFAC administers and enforces the sanctions initially imposed by President Clinton

on November 3, 1997 and now set forth at Title 31 of the Code of Federal Regulations, Part 538.

       57.       OFAC must rely upon financial institutions and other private actors to block or

freeze subject assets. OFAC may impose civil penalties on financial institutions that engage in

transactions involving blocked property or prohibited transactions that financial institutions should

have rejected.

       58.       OFAC regulations set forth clear and unambiguous mandatory reporting and

recordkeeping requirements for the reporting of all property and interests in property that have

been blocked or rejected by financial institutions.

       59.       OFAC regulations require financial institutions to file with OFAC reports of

rejected or blocked transactions within ten (10) business days of rejecting instructions to execute

payments or transfers involving underlying prohibited transaction, or within ten (10) business days

from the date that property becomes blocked. Under the Economic Sanctions Enforcement

Guidelines, the late filing of these required reports may result in a civil monetary penalty in an



                                                 18
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 37 of 109




amount up to $2,500, if filed within the first 30 days after the report is due, and a penalty in an

amount up to $5,000 if filed more than 30 days after the report is due. If the report relates to

blocked assets, the penalty may include an additional $1,000 for every 30 days that the report is

overdue, up to five years.

        60.     OFAC regulations also require financial institutions to keep and maintain a full and

accurate record of each blocked or rejected transaction, which must be made available for

examination for the period of time that such property is blocked and for at least 5 years after the

date such property is unblocked. OFAC relies on the fact that these reports contain accurate

information regarding transactions or attempted transactions on behalf of embargoed countries or

SDNs. This information is critical to the U.S. Department of Treasury’s efforts to identify and

prevent terrorist activity.

        61.     As OFAC explains in its online guidance titled “OFAC Regulations for the

Financial Community”:

                “When it comes to OFAC’s attention that an illicit transaction was processed
                through a U.S. bank, without being blocked or rejected, as appropriate, OFAC
                normally sends an administrative demand for information, called a ‘602 letter,’ to
                the bank requesting an explanation of how the transaction was processed.”

        62.     OFAC is authorized to issue this administrative subpoena, or “602 letter,” pursuant

to 31 C.F.R. § 501.602. Failure to comply with an OFAC subpoena may result in the imposition

of civil penalties under section IV of the Economic Sanctions Enforcement Guidelines. For

example, on November 16, 2010, OFAC announced a $225,000 settlement with a company arising

from its failure to provide documents responsive to an administrative subpoena issued by OFAC

as part of its investigation into a potentially prohibited transaction. On August 25, 2011, OFAC

announced civil penalties against a financial institution which included assessment of a financial

penalty for the financial institution’s failure to provide specified documents related to a specific

                                                 19
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 38 of 109




wire transfer referencing “Khartoum.”

        63.     The Treasury Department’s OIA is a member of the United States Intelligence

Community. This office supports Treasury’s leadership and serves as the lead United States

agency for financial intelligence matters.

        64.     FinCEN supports law enforcement investigative efforts and fosters interagency and

global cooperation against domestic and international financial crimes. FinCEN’s mission, in part,

is to safeguard the financial system from illicit use and combat money laundering and promote

national security through the collection, analysis, and dissemination of financial intelligence and

strategic use of financial authorities.

        65.     FinCEN carries out its mission by receiving and maintaining financial transactions

data, analyzing and disseminating that data for law enforcement purposes, and building global

cooperation with counterpart organizations in other countries and with international bodies.

        66.     FinCEN serves as the Financial Intelligence Unit (“FIU”) for the United States and

is one of more than 100 FIUs making up the Egmont Group, an international entity focused on

information sharing and cooperation among FIUs. An FIU is a central, national agency responsible

for receiving (and, as permitted, requesting), analyzing, and disseminating to the competent

authorities disclosures of financial information concerning suspected proceeds of crime and

potential financing of terrorism or required by national legislation or regulation in order to combat

money laundering and terrorism financing.

        67.     After the terrorist attacks on September 11, 2001, the United States Department of

the Treasury initiated the Terrorist Finance Tracking Program (“TFTP”) to identify, track, and

pursue terrorists – such as Al Qaeda – and their networks. The U.S. Treasury Department is

uniquely positioned to track terrorist money flows and assist in broader U.S. Government efforts



                                                 20
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 39 of 109




to uncover terrorist cells and map terrorist networks here at home and around the world.

       68.     These U.S. Treasury Department efforts have not only disrupted terrorist networks,

they have saved lives.

       69.     As part of its vital national security mission, the U.S. Treasury Department may

issue subpoenas to the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)

– a Belgium-based association or company with U.S. offices that operates a worldwide messaging

system used to transmit financial transaction information – seeking information on suspected

international terrorists or their networks. Under the terms of the subpoenas, the U.S. Government

may only review information as part of specific terrorism investigations.

       70.     According to the Department of Treasury, TFTP “is exactly the kind of program

that Americans want and expect from their government to prevent further terrorist attacks” and

“there is no doubt that America and our allies are safer today because of this program.” In its final

“report card,” the 9/11 Commission’s Public Discourse Project awarded the government-wide

effort to combat terrorist financing a high grade, citing the government’s “significant strides in

using terrorism finance as an intelligence tool.”

       71.     Thus, by concealing, removing, omitting, or obscuring references to, or the interest

or involvement of Sudan in the financial transactions with U.S. financial institutions, BNPP was

able to circumvent all of the U.S. Department of the Treasury’s mandatory reporting and

recordkeeping requirements, administrative subpoena power, and other investigative and reporting

programs. These are all crucial to effectively conduct financial intelligence investigations which

protect U.S. Government employees and citizens and the employees and citizens of allied nations

from acts of terrorism. Had BNPP acted lawfully, the mechanisms described above would have

assisted the U.S. Government and allied nations detect, disrupt, and prevent the 1998 East African



                                                    21
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 40 of 109




Embassy Attacks, and would have ensured that Sudanese funds were properly blocked and

available to the victims of these terrorist attacks.

        B.      The Court Has Personal Jurisdiction Over Defendant Al Shamal

        72.     Al Shamal is subject to personal jurisdiction in the District of Columbia pursuant

to 18 U.S.C. § 2334(a), Fed. R. Civ. P. 4(k)(2) and D.C. Code Ann. § 13-423. At the time of the

1998 East African Embassy Attacks, Al Shamal maintained continuous and systematic contacts

with the United States through correspondent banks and shareholder relationships in the United

States and through “front” charities in the United States controlled by Al Shamal shareholder,

director, and officer Adel Batterjee. Through at least 2001, Al Shamal held correspondent bank

accounts at Arab American Bank, American Express Bank and Citibank.

        73.     Al Shamal accepted service of process in the above-captioned matter as

documented in a June 26, 2018 Joint Stipulation.

        74.     Al Shamal used the correspondent accounts of foreign banks such as BNPP and

banks within the United States to gain access to the U.S. financial system to support its global

terrorism financing network. During the period 1991 through at least 2001, Al Shamal held

correspondent bank accounts at Arab American Bank, American Express Bank and Citibank in the

United States

        75.     Prior to the August 1998 East African Embassy Bombings, Al Shamal used directly

or indirectly a correspondent account in the United States to send money from bin Laden to Essam

al Ridi, an Al Qaeda associate residing in Texas, for the purchase of a plane in the United States

to be used by Al Qaeda.

        76.     Al Shamal shareholders maintained significant United States operations, through

various means including other financial institutions. Bin Laden himself remained a leading



                                                  22
         Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 41 of 109




shareholder of Al Shamal as late as 2002.

         77.   Adel Abdul Jalil Batterjee was a major shareholder, director, and officer of Al

Shamal during the period leading up to the August 1998 East African Embassy Attacks. Batterjee

established Benevolence International Foundation (“BIF”) in the United States in 1992. BIF was

incorporated in Illinois as a non-profit organization on or around March 30, 1992. BIF was used

by bin Laden and Al Qaeda operatives to transfer money to bank accounts held at Al Shamal for

the purpose of supporting Al Qaeda operations.

         78.   On November 19, 2002, the United States Treasury Department designated BIF as

a financier of terrorism under Executive Order 13224 for its material support of bin Laden and Al

Qaeda.

         79.   Al Shamal provided financial support and other forms of material support,

including maintaining and servicing bank accounts to facilitate the transfer of weapons and

military equipment to bin Laden and Al Qaeda prior to, and after, the 1998 Embassy Bombing

attacks. These included accounts in the names of Al Qaeda members, companies owned by bin

Laden, and in the name of “front” charities controlled by Batterjee such as BIF and LBI. Al Shamal

and its leadership, including Batterjee, conducted or participated, directly or indirectly, in the

conduct of Al Qaeda’s affairs and participated in the operation or management of Al Qaeda’s

operations by providing funding and laundering funds on behalf of the organization.

         80.   As a direct and proximate result of Al Shamal’s material support of Al Qaeda, bin

Laden and Al Qaeda orchestrated the bombing of the U.S. Embassies in Nairobi, Kenya and Dar

es Salaam, Tanzania—not only to kill U.S. citizens and employees of the United States

Government but also to cause emotional distress and sow terror in the United States.

         81.   Al Shamal engaged in an ongoing conspiracy with Sudan and Al Qaeda to facilitate



                                                 23
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 42 of 109




overt acts of terrorism against the United States in direct response to economic sanctions.

       82.     By knowingly financing bin Laden and Al Qaeda, Al Shamal purposefully directed

their activities at residents of the United States. Plaintiffs’ claims arise out of Al Shamal’s

activities including by facilitating transactions with al Qaeda operatives in the United States and

on behalf of al Qaeda “front” charities like BIF in the United States.

       83.     Additionally, Al Shamal’s conspiracy to defeat U.S. sanctions with Sudan, BNPP,

and others was directed at U.S. Government agencies in Washington, D.C.

       84.     Commencing in November 1997, Al Shamal opened a correspondent bank account

to conduct U.S. dollar transactions with BNPP, through its subsidiary United European Bank.

BNPP continued its facilitation of Al Shamal’s illegal transactions even after it was fully aware

that Al Qaeda was responsible for the 1998 Embassy Bombings. And Al Shamal acted with full

knowledge that the purpose of this correspondent account and the relationship with BNPP was

designed to defeat U.S. economic sanctions so that Al Shamal and its leadership, including Adel

Batterjee, could continue to provide material support to Al Qaeda in the period leading up to the

August 1998 East African Embassy attacks.

       85.     Al Shamal and BNPP utilized OFAC in furtherance of its conspiracy to conceal

transactions with Sudan in order to avoid U.S. sanctions. OFAC relied on the fraudulent statements

of the financial institutions that transactions were not being processed on behalf of Al Shamal,

Sudan or its agents and instrumentalities. The fraudulent statements to OFAC were the direct and

proximate result of the conspiracy entered between BNPP, Sudan, Sudanese financial institutions

including Al Shamal, and Al Qaeda.

       86.     OFAC relied on the fraudulent statements of the financial institutions that

transactions were not being processed on behalf of Al Shamal, Sudan or its agents and



                                                24
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 43 of 109




instrumentalities.

       87.     Al Shamal conspired with BNPP in omitting all reference to the bank or Sanctioned

Entities in SWIFT payment messages sent to the United States. The fraudulent cover payments

and payment practices were made for the sole purpose of preventing financial institutions from

appropriately reviewing and analyzing transactions.

       88.     By maintaining a correspondent account at BNPP to illegally access the U.S.

financial system and authorizing transactions to or through the United States that Al Shamal knew

were illegal, Al Shamal caused financial institutions in the United States--including its co-

conspirator BNPP—to process transactions in violation of U.S. law and to provide fraudulent

information to OFAC. The fraudulent statements to OFAC were the direct and proximate result

of the conspiracy entered into between BNPP, Sudan, Sudanese financial institutions including Al

Shamal, and Al Qaeda.

       89.     Thus, Plaintiffs’ claims arise out of a common nucleus of operative facts stemming

from Al Shamal’s actions and omissions in the United States and in the District of Columbia and,

therefore, the court may assert personal jurisdiction over Al Shamal with respect to all claims.

                                        BACKGROUND

       A.      Sudan Has Been Previously Adjudicated To Be Liable For Its Role In the
               1998 Embassy Bombings

       90.     In August 2008, Plaintiffs filed a lawsuit against the Republic of Sudan, the Islamic

Republic of Iran, and various governmental agencies of Sudan and Iran under the Foreign

Sovereign Immunities Act, 28 U.S.C. § 1605A, seeking damages as a result of Sudan and Iran’s

material support of Al Qaeda which directly resulted in the August 1998 bombings.

       91.     On November 28, 2011, following a three-day bench trial the court entered final

judgment on liability in favor of the Plaintiffs. In imposing liability upon the Government of

                                                25
           Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 44 of 109




Sudan, Judge Bates found that the Republic of Sudan and its Ministry of the Interior “provided

several kinds of material support to Al Qaeda without which [Al Qaeda] could not have carried

out the 1998 bombings.”4 Judge Bates found that the Government of Sudan “provided critical

financial, military, and intelligence services that facilitated and enabled Al Qaeda to strengthen its

terrorist network and infiltrate nearby countries.”5 Furthermore, as specifically found by Judge

Bates and presented at criminal trials by the United States in New York, “the Sudanese military

and intelligence service coordinated with Al Qaeda operatives frequently, providing protection for

Al Qaeda and sharing resources and information to coordinate attacks on their mutual enemies.”6

           92.     In finding that the Government of Sudan supported, facilitated, and grew Al

Qaeda’s power to inflict terror and death, Judge Bates found that through the support of the

Government of Sudan, Al Qaeda obtained the means to access and use the formal banking system.

Judge Bates found:

           “Bin Laden and Al Qaeda also invested in Sudanese banks. This access to the
           formal banking system was useful for ‘laundering money and facilitating other
           financial transactions that stabilized and ultimately enlarged bin Laden’s
           presence in the Sudan.’ For example, bin Laden invested $50 million in the
           Sudan’s Al Shamal Islamic Bank, and these funds were used to finance Al Qaeda
           operations. Al Shamal Islamic Bank was known for financing terrorist operations,
           and bin Laden remained a leading investor of the bank long after he was expelled
           from the Sudan.”7

           93.     On July 25, 2014, Judge Bates ordered that Final Judgment be entered in favor of

the Plaintiffs for their injuries and damages caused by the Government of Sudan and others who

were responsible for supporting, funding, and otherwise carrying out” the bombings in Nairobi

and Dar es Salaam. Judge Bates ordered entry of Final Judgment for the 567 Plaintiffs in a total



4
    Owens, 826 F. Supp. 2d at 150.
5
    Id. at 143.

7
    Owens, 826 F. Supp. 2d at 144.

                                                  26
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 45 of 109




amount of $8,684,523,372. Of that damages award, $4,342,261,686 constituted compensatory

damages or damages to compensate the Plaintiffs for their injuries, and $4,342,261,686 constituted

punitive damages to deter the Governments of Sudan, Iran and others from engaging, participating,

and facilitating acts of international terrorism.

       94.     On July 28, 2014, the Final Judgments were certified in the District of Columbia

and then also registered in the Southern District of New York.

       95.     Thus, Plaintiffs are judgment creditors of the Governments of Sudan and Iran

within the meaning of 28 C.F.R. § 9.6(f)(1), as a result of the Final Award of Judgment and

Damages entered by Judge Bates on July 25, 2014 in the United States District Court for the

District of Columbia.

       B.      Sudan’s Support for Osama bin Laden and Al Qaeda

       96.     In late 1991, Al Qaeda established operations in Sudan at the request of Hassan al-

Turabi, the head of the National Islamic Front (“NIF”), the only political party in Sudan, and

Sudan’s President Omar al-Bashir, who sent a letter invitation to bin Laden. Mr. Bashir is currently

a fugitive from justice. The leadership of Sudan guaranteed Al Qaeda a base from which it could

have access to the U.S. financial system and operate with impunity, with a minimum risk of foreign

interference. In return, Al Qaeda agreed to support the war in south Sudan against the Christian

and animists, and to invest in the Sudanese economy. Al Qaeda settled in Sudan’s capital city,

Khartoum, in several offices, including a business office on McNimr Street with a two-story

guesthouse designed to house Al Qaeda operatives in transit.

       97.     Osama Bin Laden built roads and other infrastructure for the Sudanese government

with his construction company, al-Hijrah Construction and Development Ltd., and with the support

of his Saudi Binladin Group. With funds (in U.S. dollars) drawn from Al Shamal, Al Qaeda



                                                    27
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 46 of 109




purchased several farms throughout Sudan for the purpose of providing income from commercial

enterprise and to provide space for training for Al Qaeda terrorists – including producing mock-

ups to plan assassinations and test explosives.

       98.     Sudan’s open door policy for militant Islamic revolutionary groups and goal to

foster worldwide Islamic revolution resulted in a meeting attended by senior leaders of virtually

every anti-American jihadi terrorist organization which was held in Khartoum in April 1991 and

known as the Popular Arab and Islamic Congress (“PAIC”). The participants voted a resolution

pledging to work together to challenge and defy the tyrannical West.

       99.     Sudan acted as the base for Al Qaeda terrorism throughout North, Central and East

Africa, the Middle East and Europe. Al Qaeda operatives based in Sudan launched aggressive

missions into a number of countries, including Morocco, Algeria, Tunisia, Libya, Uganda,

Ethiopia and Yemen.

       100.    In 1993, the United States Government publicly designated Sudan as a state sponsor

of international terrorism.

       101.    The United States Department of Justice named the Government of Sudan –

specifically Sudan’s Mission to the United Nations – as an unindicted co-conspirator in a 1993

terrorist plot to bomb and destroy the United Nations Headquarters, the FBI New York

Headquarters, the Lincoln and Holland Tunnels, and the George Washington Bridge in New York,

New York.

       102.    The State Department’s Annual Report entitled “Global Patterns of Terrorism” for

1993 states:

       “In August the Secretary of State placed Sudan on the list of state sponsors of terrorism.
       Despite several warnings to cease supporting radical extremists, the Sudanese government
       continues to harbor international terrorist groups in Sudan. Through the National Islamic
       Front party which dominates the Sudanese government, Sudan maintained a disturbing

                                                  28
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 47 of 109




       relationship with a wide range of Islamic extremists. The list includes the ANO, which is
       the Abu Nidal organization, the Palestinian HAMAS, the Palestinian Islamic Jihad,
       otherwise known as PIJ, Lebanese Hezbollah, and Egypt's al-Gama’a al-Islamiya.”

       103.      In 1993, Bin Laden ordered a key Al Qaeda operative to Nairobi to survey United

States targets including the United States embassy. The operative Ali Mohammed traveled to

Khartoum, Sudan and presented Bin laden with pictures of the Embassy as a potential target for

an attack.

       104.      The Sudanese intelligence service facilitated the transport of Al Qaeda operatives

and funds from Sudan to a terrorist cell operating in Nairobi, Kenya.

       105.      Sudanese intelligence officers provided security to Al Qaeda and Bin Laden and

played an instrumental role in thwarting an assassination attempt on Bin Laden in 1994. Members

of the Sudanese military were ordered to serve as personal guards for Bin Laden at his guesthouse

in Sudan in the early to mid-1990’s.

       106.      From 1991 to 1996 bin Laden operated without any limitation inside Sudan, while

under the protection of the Sudanese security forces. This freedom of action gave bin Laden and

the members of his organization a useful extra-legal status in the Sudan.

       107.      Bin Laden and the Saudi Binladin Group financed the building of the airport at Port

Sudan, as well as a major highway linking Khartoum to Port Sudan.

       108.      The Sudanese government made available an airliner from Sudan Airways to assist

Al Qaeda in transporting weapons, including European and U.S. built missile launchers and anti-

tank missiles.

       109.      In June 1995, Sudanese intelligence officers provided key logistical support,

including use of Sudan airways to transport resources and explosives to terrorist organizations

involved in the attempted assassination of Egyptian President Hosni Mubarak. U.S. Secretary of



                                                 29
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 48 of 109




State Madeline Albright presented evidence to the United Nations council implicating Sudan in

the attempted assassination. This resulted in United Nations Security Council Resolutions 1044,

1054 and 1070 against Sudan.

       110.    Sudanese intelligence officers provided hundreds of Sudanese passports and

Sudanese citizenship to Al Qaeda allowing its members to travel through East Africa, Europe and

the Middle East. An Al Qaeda member also testified at the federal criminal trial relating to the

August 1998 embassy attacks that the Sudanese government provided al Qaeda members—

including those who were not Sudanese—with “a couple hundred . . . real passports . . . and

Sudanese citizenships” to facilitate travel outside of the Sudan.

       111.    In an interview published in 1996, Bin Laden stated that he personally carried a

Sudanese diplomatic passport.

       112.    When an Al Qaeda member or operative arrived in Khartoum airport, Sudanese

intelligence would greet them and escort them around customs and immigration so that their bags

were not searched and their passports were not stamped. A passport stamp from Sudanese customs

was important to avoid for an Al Qaeda operative because those with such passport stamps could

come under suspicion of being involved in international terrorism.

       113.    The State Department’s Annual Report entitled “Global Patterns of Terrorism” for

1991 states:

       “In the past year Sudan has enhanced its relations with international terrorist groups,
       including the Abu Nidal Organization, ANO. Sudan has maintained ties with state sponsors
       of terrorism such as Libya and Iraq, has improved its relations with Iran. The National
       Islamic Front, NIF, under the leadership of Hassan al-Turabi, has intensified its domination
       of the government of Sudanese president, General Bashir, and has been the main advocate
       of closer relations with radical groups and their sponsors.”

       114.    Sudanese intelligence officers rescued Al Qaeda operatives, including Saif al-Adel

who was detained after detonating explosives near Port Sudan.

                                                 30
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 49 of 109




       115.     In 1996, the United Nations Security Council unanimously sanctioned Sudan for

its support, facilitation, and harboring of international terrorists, for its actions to destabilize

governments of neighboring African nations, and for its refusal to abide by the norms of

international law.

       116.     Al Qaeda operatives remained in Sudan after the expulsion of Bin Laden in 1996,

as attested to by a declassified CIA report dated December 4, 1998.

       117.     Al Qaeda’s dealings with the Sudanese intelligence service were directly approved

by Bin Laden.

       118.     The Sudanese government failed to protect U.S. diplomatic personnel in Khartoum

which resulted in the decision to close the U.S. Embassy in 1998 and to issue a warning to the

2,100 U.S. citizens residing or traveling to Sudan that their safety could be in danger.

       119.     The types of support Bin Laden and Al Qaeda received from Sudan fall into several

categories: (1) harboring and providing sanctuary to terrorists and their operational and logistical

supply network; (2) the protection and support by Sudanese intelligence and military from foreign

intelligence services and rival militants; (3) hundreds of Sudanese passports and (4) untrammeled

and unregulated route of travel over the Sudan-Kenya border provided by the Sudanese

intelligence service to allow for the passage of weapons and money to supply the Nairobi terrorist

cell and (5) providing financial and banking services for its terrorist network.

       120.     The support of Al Qaeda by the Sudanese government and its banking system was

integral to the planning, implementation and success of the 1998 Embassy Bombings. Without the

support of Sudanese intelligence, safe haven provided by the Sudanese government to base Al

Qaeda’s leadership, training of Al Qaeda operatives and other material support including the

provision of passports, weapons and explosives, Al Qaeda would not have been able to build its



                                                 31
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 50 of 109




terrorist cells in Kenya and Tanzania.

       121.    The State Department’s Annual Report entitled “Global Patterns of Terrorism” for

1998, published in April of 1999, states:

       “Sudan continued to serve as a meeting place, safe haven, and training hub for a number
       of international terrorist groups, particularly Osama Bin Laden’s Al Qaeda organization.
       The Sudanese government also condoned many of the objectionable actions of Iran, such
       as funneling assistance to terrorists and radical Islamic groups operating in and
       transitioning through Sudan.”

       C.     Al Shamal Begins Providing Critical Material Support for Osama bin Laden
       and Al Qaeda

       122.    Al Shamal began operations in Sudan on January 2, 1990. According to a 1996

State Department Report, Osama “Bin Laden and wealthy National Islamic Front members

capitalized Al Shamal in Khartoum,” capitalized the bank with $50 million.

       123.    In September 2001, Senator Carl Levin testified before the Senate Committee on

Banking, Housing and Urban Affairs that evidence suggests that Bin-Laden “remains the leading

shareholder” of Al Shamal and that he may still use the bank’s facilities.

       124.    Bin Laden’s involvement in Al Shamal was confirmed by a 2002 Congressional

Research Service Report:

       “In 1991, bin Laden relocated to Sudan with the approval of Sudan National Islamic Front
       (NIF) leader Hasan al-Turabi. There, in concert with NIF leaders, [bin Laden] built a
       network of businesses, including an Islamic Bank (al Shamal), an import-export firm, and
       firms that exported agricultural products. An engineer by training, bin Laden also used his
       family connections in the construction business to help Sudan build roads and airport
       facilities. The business in Sudan (…) enabled him to offer safe haven and employment in
       Sudan to al Qaeda members, promoting their involvement in radical Islamic movements in
       their countries of origin (especially Egypt) as well as anti-U.S. terrorism.”

       125.    From the beginning, Al Shamal was a critical source of funding for Osama bin

Laden and Al Qaeda form at least 1991 and up and through the Relevant Period. Commencing in

November 1997—10 months before the East African Embassy bombings—BNPP began providing



                                                32
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 51 of 109




correspondent banking services to Al Shamal through its subsidiary, United European Bank in

Geneva.

       126.   In October 2001, a source confirmed to CNN Money that the United European

Bank was still the correspondent banker for Al Shamal.

       127.   Upon Bin Laden’s arrival in Sudan, the government opened its banking system to

Al Qaeda. The Sudanese Banking system provided Bin Laden and Al Qaeda the means to launder

money and facilitate financial transactions that stabilized and ultimately enlarged Bin Laden’s

presence in the Sudan.

       128.   Al Shamal knowingly and intentionally provided financial services to Al Qaeda

including maintaining and servicing Al Qaeda bank accounts.

       129.   Bin Laden opened his first account in Al Shamal on or about March 30, 1992 on

behalf of his company Al-Hijrah Construction & Development Co. Ltd. and continued, from that

point forward. With full knowledge of Osama bin Laden’s support for terrorism and ownership

and control of Al-Hijirah, Al Shamal continued to maintain two accounts for Al-Hijirah between

1992 to and through the Relevant Period leading up to the August 1998 East African Embassy

attacks. One of these accounts was maintained in U.S. dollars.

       130.   Bin Laden also established accounts at Al Shamal for Al Qaeda and his Al Qaeda

front companies including Wadi Al Aqiq, a holding company registered in Saudi Arabia. With

full knowledge of Osama bin Laden’s activities and his ownership and control of Al- Wadi el Aqiq,

Al Shamal opened an account for the company in 1993 denominated in U.S. dollars.

       131.   With the knowledge of Al Shamal and its leadership, the bank accounts at Al

Shamal in the names of Al Hijira Construction & Development Co. and Wadi al Aquiq were used

to transmit funds on behalf of Osama bin Laden and other members of Al Qaeda.



                                               33
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 52 of 109




       132.      The U.S. Government concluded that “[b]y January 1994, Bin Ladin had begun

financing at least three terrorist training camps in northern Sudan – camp residents included

Egyptian, Algerian, Tunisian, and Palestinian extremists – in cooperation with the NIF,” and that

“Bin Ladin’s Al-Hijrah for Construction and Development works directly with Sudanese military

officials to transport and provision terrorists training in such camps.”

       133.      In 1998, Governor Mutasim Abdul-Rahim, Secretary General of the National

Congress Party in Khartoum, as well as a spokesman for, co-founder of and major shareholder in

Al Shamal issued a statement promoting jihad urging “all those who are able to carry a gun to join

the [military training] camps … Jihad has now become an obligation that comes before any other

duty.” Mohamad Osman, “Sudanese students enroll for controversial military service.” AP

Worldwide (June 6, 1998).

       134.      In addition to accounts of his companies, Al Shamal also maintained accounts under

Osama bin Laden’s own name and in the names of other Al Qaeda operatives.

       135.      Mohammed S. Mohammed, General Manager of Al Shamal, also acknowledged in

a September 2001 press release that bin Laden held two accounts in the bank.

       D.     Al Shamal Plays a Central Role in Supporting Al Qaeda Operations Outside
       of Sudan

       136.      In September 2001, Senator Carl Levin testified before the Senate Committee on

Banking, Housing and Urban Affairs that evidence regarding the critical role of Al Shamal in

knowingly providing material support to Osama bin Laden and al Qaeda including within the

United States:

       “Testimony provided in February 2001 at the trial concerning the 1998 terrorist bombings
       of the U.S. embassies in Kenya and Tanzania described the Shamal bank's use by bin Laden
       and al Qaeda. One bin Laden associate, Jamal Ahmed al-Fadl, who had handled financial
       transactions for al Qaeda, testified that al Qaeda had used a half dozen accounts at the
       Shamal bank; one account was in the name of bin Laden. He described a 1994 incident in

                                                 34
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 53 of 109




       which the Shamal bank was used by al Qaeda to provide al-Fadl $100,000 in U.S. $100
       dollar bills which he was directed to take on a plane to an individual in Jordan, which he
       did. This testimony shows that, in 1994, the Shamal bank maintained accounts used by bin
       Laden and al Qaeda and was supplying bin Laden operatives with funds.

       Testimony also demonstrated how a U.S. bank was used by bin Laden to send money from
       the Shamal bank to a bin Laden associate in Texas using a correspondent account. Essam
       al Ridi, who worked for bin Laden, testified that he received a $250,000 wire transfer at
       his bank in Texas that was sent by the Shamal bank, which he then used to purchase a plane
       for bin Laden and which he later delivered himself to bin Laden. Transactions like this one
       were the focus of our recent investigation into correspondent banking and money
       laundering, and that is what I want to focus on this morning – how criminals, including
       terrorist organizations, can use the correspondent accounts of foreign banks to gain access
       to the U.S. financial system.”

       137.    Senator Levin also testified that even in 2001 evidence suggested that Bin-Laden

“remains the leading shareholder” of Al Shamal and that he may still use the bank’s facilities.

       138.    As outlined by Senator Levin, Jamal Ahmed Al-Fadl (“Al-Fadl”), a former

financial officer for bin Laden, testified during the criminal trial arising from the August 1998

Embassy Bombings that at least six Al Qaeda operatives held accounts in their own names at Al

Shamal.

               Q.     While you were in Sudan, did you handle money for Osama bin Laden?
               A.     Could you repeat the question.
               Q.     Did you work on the finances for Al Qaeda while you were in the Sudan?
               A.     Yes.
               Q.     Did you know where the bank accounts of Osama bin Laden and Al Qaeda
                      were?
               A.     Yes.
               Q.     Do you know whose names they were in?
               A.     The bank account under Osama bin Laden in Bank Shaml [al Shamal
                      Islamic Bank], Khartoum.
               Q.     That was under Osama bin Laden’s true name?
               A.     Yes.
               Q.     Were there accounts in other names?
               A.     Yes. Afad Makkee got account also?
               Q.     Afad Makkee, the account that he had under his name, do you know what
                      name that is?
               A.     I remember Madani Sidi al Tayyib.
               Q.     Do you know of any other persons who had Al Qaeda money in their
                      accounts?

                                                35
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 54 of 109




               A.     Abu Rida al Suri.
               Q.     Do you know his true name?
               A.     Nidal.
               Q.     Anyone else that you knew had Al Qaeda money in bank accounts in their
                      name?
               A.     Abu Hajer al Iraqi.
               Q.     Do you know his true name?
               A.     Mamdouh Salim.
               Q.     Did you have any accounts in your name?
               A.     Shared with Abu Fadhl.
               Q.     So you had accounts in your name that were shared with Abu Fadhl?
               A.     Yes.
               Q.     Do you recall anyone else that had bank accounts in their name for al
                      Qaeda?
               A.     Abdouh al Mukhlafi.

       139.    Wadi el-Hage (“El-Hage), former personal secretary for bin Laden convicted for

his role in the bombings, also testified that bin Laden kept accounts at Al Shamal:

               Q.     When you for Osama bin Laden in the Sudan, how much were you paid?
               A.     $1,200 a month.
               Q.     For how long did you work for him [Osama bin Laden]?
               A.     Almost two years.
               Q.     What Banks did you keep his money at?
               Q.     Bank Al Shamar [Al Shamal].

       140.    Al-Fadl transported cash payments from Al Qaeda to Abu Ali, an affiliated jihadist

organizations in Jordan, through funds maintained at Al Shamal:

               Q.     How did you carry the $100,000?
               A.     In my bag with my clothes.
               Q.     Do you recall what kind of bills the $100,000 was in?
               A.     I remember they all hundred bill.
               Q.     Sorry
               A.     They all hundred bill.
               Q.     They were all hundred dollar bills?
               A.     Yes.
               Q.     Who gave you the money?
               A.     Abu Fadhl, he bring it from Shamal Bank [Al Shamal] and he bring it to
                      me.
               Q.     Abu Fadhl brought it from the Shamal Bank [Al Shamal]?
               A.     Yes.
               Q.     Is that a bank in the Sudan?
               A.     Yes.

                                                36
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 55 of 109




       141.    Al Qaeda used Al Shamal for operational purposes including providing terrorists

and operatives compensation and expenses from accounts held at the bank.

       142.    During the planning of these 1998 East African Embassy Attacks, Al-Fadl received

$250,000 from Al Shamal purchase a plane for Al Qaeda. The plane was used to coordinate Al

Qaeda’s efforts in preparation for the 1998 Embassy bombings, including flying bin Laden to a

meeting in Teheran with the heads of the IRGC and Hizballah to plan the attacks on the embassies

and arrange training for Al Qaeda operatives in Iran and Beka Valley, Lebanon.

       143.    Between 1990 and 2003, Yasin Al-Qadi a Saudi Arabian businessman and associate

of Al Qaeda wired more than $22 million from bank accounts in Switzerland to Al Qaeda

operatives. Al-Qadi transferred nearly half of these funds through Al Shamal with the knowledge

and cooperation of Al Shamal leadership.

       144.    On October 12, 2001, the United States designated Al-Qadi as a Specially

Designated Global Terrorist pursuant Executive Order13224 because he funneled millions of

dollars from Saudi businesses to bin Laden.

       E.    Adel Batterjee and other International Terrorist Financiers Make Al Shamal
       a Centerpiece of a Global Terrorism Financing Network

       145.    Al Shamal’s central role in financing al Qaeda was knowing and intentional and a

result of the direct result of a deliberate design of its owners and leadership.

       146.    In addition to Osama bin Laden who provided early capitalization for the bank, one

of those owners and leaders was another Saudi national named Adel Abdul Jalil Batterjee

(“Batterjee”), an associate of Osama bin Laden. Batterjee began a close friendship with Bin Laden

in the 1980s and played an integral role in the creation of the network of businesses and charities

that supply bin Laden and al Qaeda with weapons, people, and money.



                                                  37
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 56 of 109




       147.    Batterjee was one of the earliest investors in Al Shamal and a major shareholder,

director, and officer of the bank in the years prior to the August 1998 embassy attacks.

       148.    On December 21, 2004, the United States designated Batterjee pursuant to

Executive Order 13224 as a Specially Designated Global Terrorist because of his provision of

financial and material support to Al Qaeda and bin Laden.

       149.    On December 23, 2004, the UN Security Council placed Batterjee on the

Consolidated List of Individuals and Entities Associated with Al Qaeda and the Taliban,

Established and Maintained by the UN Security Council’s Al-Qaeda Sanctions Committee

(“UNSCR 1267 List”). Once added to this list, all United Nations member states are required to

freeze the assets and prevent the travel of listed individuals and to block the sale of arms and

military equipment.

       150.    In announcing the 2004 designation of Batterjee as a Specially Designated Global

Terrorist, Stuart Levey, Undersecretary for the Treasury Department’s Office of Terrorism and

Foreign Intelligence described Batterjee as:

        “one of the world’s foremost terrorist financiers, who employed his private wealth and a
       network of charitable fronts to bankroll the murderous agenda of al Qaida. A worldwide
       asset freeze, including in his home country of Saudi Arabia, will deal a serious blow to this
       key terrorist facilitator.”

       151.    Additionally, a co-founder of Al Shamal was Saleh Abdallah Kamel who served as

a member of the bank’s preliminary board before its official opening in 1990 and remained a board

member and major shareholder in the years leading up to the August 1998 attacks and through the

Relevant Period.

       152.    Saleh Abdallah Kamel is one of the wealthiest individuals in Saudi Arabia with an

estimated net worth of US$2.3 billion as of March 2017 and is often described as the “Father of

modern Islamic finance.” He was listed on the “Golden Chain” list of financiers of al-Qaeda. The

                                                38
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 57 of 109




Golden Chain list of wealthy Saudi sponsors found on an internal Al-Qaeda document seized by

the Bosnian police during searches in the offices of Benevolence International Foundation in

Sarajevo in March 2002. It lists the top 20 Saudi financial sponsors of Al-Qaeda, including 6

bankers and 12 businessmen. Their cumulative corporate net worth has been estimated at more

than $85 billion, equivalent to 42% of the Saudi annual GNP.

       153.    Like Batterjee and other Al Shamal shareholders and directors, Kamel has deep ties

to terrorism financing activities. Kamel founded Dallah al-Baraka in 1969. In 1998, Kamel and

Dallah al-Baraka funded al-Aqsa Islamic Bank, that was used as the financial branch of Hamas.

Jordan Islamic Bank, a Dallah al-Baraka subsidiary, owned 14 percent of Al-Aqsa bank, while

Dallah al-Baraka owned another 12 percent directly. Al-Aqsa bank’s assets were frozen by U.S.

authorities in December 2001.

       154.    Since its establishment by Saleh Abdallah Kamel in 1969, the Jeddah-based Dallah

al-Baraka grew into a diversified conglomerate involving various industries, services and financial

activities. It includes at least twenty-three banks in Arab and Islamic countries, most of them

known or registered as Al-Baraka Bank. Al-Baraka Bank was involved in transferring funds for

the al-Haramain Foundation, which helped fund al-Qaeda. Yassin al-Qadi used Al-Baraka’s

London branch to transfer investments to Al-Shamal bank.

       155.    Prior to the East African Embassy bombings, Batterjee was a shareholder, director,

and officer of Al Shamal. During the time he was directing activities at Al Shamal, Batterjee was

also Chairman of Al-Bir Saudi Organization, whose American branch, Benevolence International

Foundation (BIF) held accounts at Al Shamal from 1991 until 2002 and was a “front” charity for

al Qaeda.

       156.    BIF also became a shareholder in Al Shamal during the 1990sand had the power to



                                                39
         Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 58 of 109




appoint a member of the Board of Directors. Batterjee used both BIF and the Al Shamal together

to help finance Al Qaeda.

         157.   In the late 1980s, Batterjee founded the precursor to BIF, Lajnat al-Birr al-Islamiah

(LBI), in Saudi Arabia and Pakistan.         LBI provided financial and operational support to

mujahideen elements in Afghanistan and around the world, including fighters associated with UBL

and Gulbuddin Hekmatyer, who was named a SDGT by the Treasury on February 18, 2003. LBI

was affiliated with Maktab Al-Khidamat (“MK”), which was co-founded and financed by Bin

Laden and is the precursor organization of al Qaida. LBI later joined al Qaeda upon the dissolution

of MK.

         158.   In or about 1993, Bin Laden advised an al Qaeda member that al Qaeda was using

several charities to fund its operations overseas, including LBI. The al Qaeda member understood

from conversations with Bin Laden and others in al Qaeda that the charities would receive funds

that could be withdrawn in cash and a portion of the money used for legitimate relief purposes and

another portion diverted for al Qaeda operations.

         159.   The Benevolence International Foundation or “BIF,” headquartered in Palos Hills,

Illinois, purported to be an international charity organization involved in fundraising for charitable

causes. But it was, in fact, a “front” for al Qaeda and others.

         160.   In 1992, BIF incorporated in Illinois, with Adel Batterjee and two others in Saudi

Arabi serving as directors. Enaam Arnaout was named a board member and executive director.

At least as of fall 1994, Bayazid- the man known as Abu Rida, who was present for the founding

of al Qaeda, and who participated in obtaining various weapons (including weapons for al Qaeda

and the PDF in the Sudan) and communications equipment and also sought to develop chemical

weapons and obtain uranium for a nuclear weapon for al Qaeda - became the President of BIF in



                                                 40
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 59 of 109




Illinois, working with Arnaout.

        161.    Starting in May 1993, BIF began soliciting donations from the public in the United

States by purporting that BIF and its related overseas offices was a charitable organization

involved solely in humanitarian work. Batterjee and Arnaout concealed from donors, potential

donors, and federal and state governments in the United States that a material portion of the

donations received by BIF based on BIF’s misleading representations was being used to support

foreign fighters and terrorist activities.

        162.    Batterjee personally selected Enaam Arnaout, who had been a long-standing

confidant of bin Laden, to serve as the organization’s head. Documents obtained by the U.S.

Government demonstrate that Arnaout, while employed with LBI and BIF, worked with members

of al Qaida to procure weapons for use in al Qaida training camps. While employed by Batterjee

at LBI, Arnaout reported directly to Batterjee, which was outside the usual chain of command.

        163.    Batterjee remained active in BIF, including its activities in the United States,

despite having officially resigned as Director. Evidence shows that Arnaout made an effort to

conceal Batterjee’s continued involvement in BIF. In 2002, when Arnaout learned that U.S.

authorities were scrutinizing BIF’s activities, he warned Batterjee through an intermediary against

transferring funds to any BIF offices.

        164.    Evidence of BIF's and Batterjee’s ties to al Qaida were confirmed in March 2002

searches by Bosnian authorities of the organization's Sarajevo offices. These searches uncovered

numerous handwritten documents detailing the origin and history of the al Qaida organization.

Among the recovered files was the aforementioned copy of a 1988 handwritten draft listing

wealthy financiers of Bin Laden’s mujahideen operations in Afghanistan, referred to within al

Qaida as the “Golden Chain.”



                                                41
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 60 of 109




       165.    In October 2002 Batterjee was named as an un-indicted co-conspirator in an

indictment against bin Laden confidant Enaam Arnaout arising from the operation of BIF as a

racketeering enterprise and provision of material support to organizations, including Al-Qaeda,

that are engaged in violent activities.

       166.    Arnaout was sentenced on August 18, 2003 to more than 11 years in federal prison

for defrauding donors. He pleaded guilty to a racketeering charge, admitting that he diverted

thousands of dollars from his charity to support Islamic militants in Bosnia and Chechnya.

       167.    As outlined above, Batterjee was a major shareholder, director, and officer of Al

Shamal in the period between 1991 and the August 1998 East Embassy Attacks. During that

period, Batterjee’s work with BIF was coordinated and in concert with and in furtherance of his

illegal activities at Al Shamal. Al Shamal was the central piece in the financing network for al

Qaeda that both supported and was supported by Batterjee’s illegal “front” charities like BIF in

the United States.

       168.    During that period Al Shamal not only provided direct banking services to Al Qaeda

operatives but also maintained accounts for Arnaout, BIF, and LBI. These accounts were used to

transfer laundered funds back to Al Shamal and to transfer funds directly to Al Qaeda.

       169.    That is why in testifying before the U.S. Senate Committee on Banking, Housing,

and Urban Affairs in October 2003, International Expert on Terrorism Financing Jean Charles

Brisard stated that:

       “Relying on Islamic banking, Usama bin Laden himself, in partnership with several
       Saudi and Gulf Islamic banks, founded a banking institution in Sudan, Al Shamal
       Islamic Bank, that provided funding for terrorist operations, as confessed by several
       Al Qaida members in 2001 during the US African Embassy Bombing trial. Several
       banks helped transfer funds to al-Qaida through the Zakat system, by direct donations or
       by knowingly providing means to raise or transfer funds to the terrorist organization.

       Some of them even controlled the Zakat funds beneficiaries, including charities that

                                               42
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 61 of 109




       have provided financial and logistical support to al-Qaida. Islamic banking facilities,
       instruments and tools have provided an essential support to the al-Qaida organization and
       operations.

       …

       The network of businesses controlled by Usama bin Laden included: Al Shamal
       Islamic Bank, funded and controlled by wealthy Saudi businessmen and bankers
       including Saleh Abdullah Kamel, Mohammed al-Faisal or Adel Abdul Jalil Batterjee;
       an import-export firm; several agricultural companies and a construction company settled
       in connection with his Saudi family conglomerate to build roads and airport facilities in
       Sudan.

       Theses businesses enabled Usama bin Laden to offer safe haven and employment to Al
       Qaida members, to provide bank accounts to several operatives, and to finance terrorist
       operations and facilities, mainly training camps and arms buying.

       Most notably, this network was able to carry out legal financial transactions with Western
       banks and financial institutions, with the guarantee of his prominent Saudi associates.”

       F.      BNPP Has Pleaded Guilty To Providing Sudan and Sudanese Banks with
               Access to the U.S. Financial System

       170.    On July 9, 2014, BNP Paribas pleaded guilty in the Southern District of New York

to conspiring to undertake billions of dollars of illegal transactions through the U.S. financial

system on behalf of Sudan and its agents, in violation of the International Emergency Economic

Powers Act (“IEEPA”). Although BNPP also pleaded guilty to assisting Iran and Cuba, its most

egregious conduct, measured by dollar volume and role in undermining the U.S. embargo,

involved its U.S. dollar transactions with Sudan.

       171.    BNPP admitted that in 1997, shortly after the imposition of U.S. sanctions against

Sudan, BNPP Geneva agreed to become the sole correspondent bank in Europe for the Central

Bank of Sudan, which was a designated by OFAC as an SDN. BNPP further admitted that all

major commercial banks in Sudan were directed to use BNPP Geneva as their primary

correspondent bank in Europe and all or nearly all major Sudanese banks had U.S. dollar accounts

with BNPP Geneva.

                                                43
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 62 of 109




       172.    BNPP admitted that it took on a central role in Sudan’s foreign commerce market

and had a central role in providing Sudanese financial institutions access to the U.S. financial

system, despite the fact that its employees recognized Sudan’s role in supporting terrorism.

       173.    BNPP admitted that one of its senior compliance officers reminded other high-level

BNPP compliance and legal employees that certain Sudanese banks which BNPP dealt with play

a pivotal role in the support of the Sudanese government which has hosted Osama Bin Laden.

       174.    BNPP also admitted that during the period 2002-2009, it conspired with financial

institutions owned by the Government of Sudan (i.e., the Central Bank of Sudan) and numerous

other Sudanese banks and entities, including Al Shamal to structure, conduct, and conceal the

movement of U.S. dollar transactions in excess of $20 billion, including transactions involving 18

Sudanese Specially Designated Nationals (“SDNs”).

       175.    As a result of Defendants’ fraudulent concealment of its transactions in violation of

United States law, Plaintiffs were not aware of Defendants’ illegal actions and omissions until the

Waiver of Indictment and Consent Preliminary Order of Forfeiture was publicly filed in this Court

on July 9, 2014.

       G.      BNPP Is Subject to United States Laws and Regulations

       176.    Any bank doing business in the United States through a branch or subsidiary must

operate in full compliance with the provisions of any law of the United States or any State in which

it is operating business.

       177.    Although headquartered in France, BNPP conducts operations in the United States

through various subsidiaries, branches, and representative offices including those within

Washington D.C., and New York, New York.

       178.    A branch, unlike a subsidiary bank, is not a separate legal entity under United States



                                                44
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 63 of 109




law; rather, it is a legal and operational extension of its parent foreign bank. A branch may conduct

a full range of banking activities, including trading and investment activities, accepting wholesale

and foreign deposits, granting credit and acting as a fiduciary.

       179.    The National Bank Act of 1864 established the Office of the Comptroller of the

Currency (“OCC”), a bureau of the Treasury Department that charters, regulates, examines and

supervises banks operating in the United States. The OCC supervises banks to ensure their

compliance with all laws and regulations – including those pertaining to anti-money laundering

and anti-terror financing.

       180.    In 1978 Congress passed the International Banking Act, [12 U.S.C. § 3101 et seq.,]

which allowed foreign banks to establish U.S. branches or agencies with the approval of the Board

of Governors of the Federal Reserve System and the OCC.

       181.    Pursuant to 12 U.S.C. § 3106(a), in applying for a branch within the United States,

BNPP agreed to conduct all operations in the United States in full compliance with provisions of

any law of the United States or any State.

       182.    BNPP’s branches within the United States are also treated as United States persons

for the purposes of compliance with OFAC regulations. During the Relevant Period, BNPP’s

federal functional regulator was the Federal Reserve Bank, which audited the financial institution

for compliance with federal anti-money laundering and anti-terrorism financing.

       H.      BNPP Knowingly Violated United States Laws and Regulations In Providing
               State Sponsors of Terrorism With Access to the U.S. Financial System

       183.    During the Relevant Period, all financial institutions, whether based in the United

States or abroad, were prohibited from exporting financial services from the United States to Sudan

or causing financial services to be exported from the United States to Sudan. BNPP pleaded guilty

in Federal Court to transferring U.S. dollars to Sudan and intentionally omitting any reference in

                                                 45
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 64 of 109




the payment messages to the origination and/or destination of these funds in order to avoid the

transactions from being blocked.

       184.    Thus, pursuant to United States law, BNPP was prohibited from participating in

certain financial transactions involving persons, entities and countries subject to U.S. economic

sanctions.

       185.    IEEPA was enacted on October 28, 1977 and authorizes the President to regulate

commerce after declaring a national emergency in response to any unusual and extraordinary threat

to the United States. The purpose of the IEEPA was to advance foreign policy objectives and

provide national security to the United States by providing the Department of Treasury and other

federal agencies the ability to deter wrongful investment and to deter, disrupt, and defeat acts of

international terrorism.

       186.    The United States government has recognized that the cooperation of private firms

and banking institutions is critically important in the success of an economic sanctions regime.

Economic sanctions are effective, as evidenced by their impact on the parties targeted by those

sanctions:

               In the fall of 2007, the Central Bank of Sudan announced that, in light of U.S.
               sanctions, it would convert its foreign reserves from the U.S. dollar into other
               currencies, principally the euro, and would stop using the dollar in financial
               transactions. Citing the risk of blocked funds transfers and other disrupted
               transactions, the Governor of the Central Bank of Sudan further advised the GOS,
               the private sector, and Sudanese citizens against U.S. dollar transactions.

       187.    Executive Order 13067 imposes an embargo with respect to Sudan and blocked all

property, and interests in property, of the Government of Sudan in the United States or within the

possession or control of persons within the United States. It also prohibits, except to the extent

provided in IEEPA, “the exportation or re-exportation, directly or indirectly, to Sudan of . . .

services from the United States or by a United States person, wherever located.” Id. at § 2(b). The

                                                46
         Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 65 of 109




November 3, 1997 Executive Order further prohibited “any transactions by any United States

person or within the United States that evades or avoids, or has the purpose of evading or avoiding

. . . any of the prohibitions set forth” in the Executive Order. Id. at § 2(g). Those prohibitions

were subsequently set forth at Title 31 of the Code of Federal Regulations, Part 538 (Sudanese

Sanctions Regulations) by OFAC.

         188.   In October 2006, President Bush, pursuant to IEEPA, issued Executive Order

13412, which further strengthened the sanctions against Sudan. Executive Order 13412 cited the

“continuation of the threat to the national security and foreign policy of the United States created

by certain policies and actions of the Government of Sudan that violate human rights, in particular

with respect to the conflict in Darfur, where the Government of Sudan exercises administrative

and legal authority and pervasive practical influence, and due to the threat to the national security

and foreign policy of the United States posed by the pervasive role played by the Government of

Sudan in the petroleum and petrochemical industries in Sudan” Exec. Order No. 13412 (Oct. 13,

2006).

         189.   Under Executive Orders 13067 and 13412 and related and implementing

regulations promulgated by OFAC pursuant to IEEPA (31 C.F.R. § 538), it is unlawful to export

goods and services from the United States, including U.S. financial services, to Sudan without a

license from OFAC. Under these Executive Orders and regulations, virtually all trade and

investment activities involving the U.S. financial system, including the processing of U.S. dollar

transactions through the United States, were prohibited.

         190.   At all times during the Relevant Period, BNPP was aware of United States laws and

regulations requiring that transactions with clients from the Sudan were prohibited and all

Sudanese assets were required to be blocked. As described by a BNPP employee in a January



                                                 47
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 66 of 109




2006 email:

               A practice exists which consists in omitting the Beneficiaries/Ordering party’s
               contact information from [United States dollar] transactions regarding clients from
               countries that are under U.S. embargo: Sudan, Cuba, Iran. This avoids putting
               BNPP NY in a position to uncover these transactions, to block them, and to
               submit reports to the regulator.

       191.    BNPP entered into a conspiracy with Sudan, banking institutions within Sudan,

including Al Shamal, and Al Qaeda, to oppose, counter, and defeat United States law through

unlawful means, including fraudulent financial transactions, violations of sanctions against Sudan:

               Soon after the imposition of U.S. sanctions against Sudan in 1997, BNPP
               Geneva established account relationships with unaffiliated regional banks
               (‘Regional Banks’) located in Africa, Europe and the middle East, eventually nine
               in all, some with no other business purpose than to clear payments for Sudanese
               client. The accounts with the Regional Banks were created and established to
               provide a means to circumvent U.S. sanctions.

       192.    The conspiracy was specifically designed to evade and defeat Executive Order

13067 which compelled the blocking of any Sudanese related funds passing through U.S. financial

institutions or the United States. The Government of Sudan and BNPP conspired to conceal and

hide the ownership, control, and interest of the Sudanese government and Sudanese banks such as

Al Shamal to enable Sudan access to the critically important U.S. financial markets and to avoid

blocking of Sudanese funds within the United States:

               As the principal foreign ban for the Government of Sudan, BNPP Geneva had an
               essential role in the Government of Sudan’s financial stability. BNPP Geneva
               held accounts for a financial institution owned by the Government of Sudan since
               1997 for, amount other purposes, illicit U.S. dollar clearing.

As a result of this conspiracy, the Government of Sudan and Al Qaeda had access to the U.S.

financial system and material support to facilitate the 1998 East African Embassy Attacks as part

of an alternative means to defeat the U.S. sanctions by fear and terror.

       193.    As described above and to be shown further at trial, BNPP’s deceptive scheme to



                                                48
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 67 of 109




evade and defeat U.S. economic sanctions and conceal the transfer of funds on behalf of Sudan

and Sudanese SDNs (including through false and misleading reports submitted to OFAC in

Washington, D.C.) frustrated the efforts of the U.S. Government, specifically the U.S. Department

of the Treasury, to detect and disrupt Al Qaeda terrorist activities. Thus, this fraudulent scheme

was a direct and proximate cause of the 1998 East African Embassy Attacks.

       194.    American dollars provided by BNPP to Sudanese banks, including Al Shamal, in

knowing violation of the United States prohibition on financial transactions with state sponsors of

terrorism provided capital to finance the 1998 bombing of the American Embassies in Kenya and

Tanzania and critical banking services for Al Qaeda and Osama bin Laden.

       195.    Without access to the world financial markets, Sudan would have suffered serious

financial instability and would not have been able to provide material support and services to Al

Qaeda, including, but not limited to, land for training and its headquarters, security against foreign

intelligence services, and more generally safe haven.

       196.    Prior to August 1998, the United States government lacked crucial financial

information and knowledge of the financial transactions of Al Qaeda.

       197.    As previously noted, he United States government relies upon financial information

as a powerful source of intelligence and information about terrorism networks and transnational

threats to the national security of the country, citizens and its employees.

       198.    In 1997 and 1998, the United States through the Central Intelligence Agency, the

Federal Bureau of Investigation (“FBI”), and other law enforcement and intelligence community

agencies were attempting to identify and track the movements and finances of Al Qaeda, Osama

bin Laden, and affiliated actors in order to prevent future attacks aimed at American citizens and

employees.



                                                 49
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 68 of 109




        199.   Before the August 1998 East African Embassy Attacks, the United States

Ambassador to Sudan met with the Vice President of Sudan and expressed concerns about Al

Qaeda’s financing and use of Sudanese banks and demanded intelligence on Al Qaeda’s finances

and Sudanese cooperation to ensure the safety and security of United States citizens and

employees.

        200.   By 1997, Al Qaeda and bin Laden had opened accounts and invested millions of

dollars in Sudanese banks, including but not limited to Al Shamal. This access to the formal

banking system was useful and necessary for laundering money and facilitating other financial

transactions that stabilized and ultimately enlarged bin Laden’s presence in the Sudan.

        201.   In 1997 and 1998, as a direct and proximate result of the lack of information about

Al Qaeda’s financing, U.S. law enforcement and intelligence officials were unable to inform U.S.

Embassy officials of the unfolding plot by Sudan and Al Qaeda to attack the East African

Embassies.

        202.   On August 7, 1998, the United States Embassies in Nairobi, Kenya and Dar es

Salaam, Tanzania were devastated by simultaneous terrorist attacks and bombings that killed more

than 224 people and injured thousands of innocent men, women and children, including the

Plaintiffs.

        E.     BNPP Engaged in A Pattern of Illegal and Obstructive Conduct Through
               2012

        203.   BNPP has agreed in its June 2014 OFAC settlement that “[f]or a number of years,

up to and including 2012, BNPP processed thousands of transactions to or through U.S. financial

institutions that involved countries, entities, and/or individuals subject to the sanctions programs

administered by OFAC.”

        204.   In the wake of BNPP’s criminal guilty plea for this conduct, U.S. Department of

                                                50
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 69 of 109




Justice, Assistant Attorney General Leslie Caldwell highlighted the fact that BNPP’s illegal

conduct extended long after it was first identified and reported to senior executives at BNPP and

continued during the course of the Department of Justice’s investigation:

               BNPP admitted to helping individuals and entities associated with Sudan, Iran, and
               Cuba – all of whom are prohibited by law from accessing the U.S. financial system
               – to clear U.S. dollar transactions through U.S. banks.

               The majority of the illegal payments were made on behalf of entities in Sudan,
               which was subject to a U.S. embargo based on the Sudanese government’s role in
               facilitating terrorism and committing human rights abuses. . . . In the case of
               Sudan, BNPP’s conduct gave Sudan its only significant access to world
               financial markets, essentially helping to prop up a corrupt and repressive
               regime.

               BNPP’s conduct represented a massive disregard for compliance, both with the law
               and with its own internal policies. And these egregious violations of law occurred
               despite concerns expressed on more than one occasion by compliance officers, and
               even in written opinions by outside counsel.

               Some compliance people at BNPP did raise objections to the conduct. For
               example, one senior compliance officer at BNPP wrote to other high-level
               compliance and legal employees reminding them that certain Sudanese banks
               with which BNPP dealt “play a pivotal part in the support of the Sudanese
               government which . . . has hosted Osama Bin Laden and refuses the United
               Nations intervention in Darfur.”
                                                ...

               And in a meeting of BNPP’s top management, senior compliance personnel
               expressed concern about the bank’s role in working with Sudanese sanctioned
               entities. At that meeting, the compliance team was given a very wrong
               message: money speaks louder than compliance with the law.

               And unfortunately, rather than push back, the compliance personnel backed down,
               and continued to allow the illegal transactions. An email summarizing that meeting
               explained management’s thinking: “[t]he relationship with this body of
               counterparties (meaning the nine Arab banks) is a historical one and the commercial
               stakes are significant. For these reasons, Compliance does not want to stand in the
               way of maintaining this activity . . . .”

               All of these warnings went unheeded in favor of continued profits. The “tone at
               the top” in BNPP was, frankly, not just unsupportive of compliance, but against it.
               And, the company put its profit margins ahead of its business ethics. BNPP may
               now realize that elevating illegal profit streams over compliance with the law

                                               51
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 70 of 109




               does not pay.

                                                ...
               Since it is difficult for me to publicly discuss some of the most positive results of
               cooperation, perhaps I can illustrate the point in reverse. In the plea agreement
               with BNP Paribas, the department highlighted the bank’s lack of cooperation with
               the government investigation as a crucial factor in the decision to require a guilty
               plea and record monetary penalties.

               Significantly, BNPP affirmatively hampered the department’s ability to
               prosecute individual executives and employees for their criminal misconduct.


       F.      BNPP’s Activities Denied the Embassy Attack Victims Access to Funds to
               Satisfy Their Lawful Judgments

       205.    Congress and the Executive Branch have acted repeatedly to impose liability upon

terrorist states and their agencies and to assist victims of terrorism in collecting their judgments.

E.g., 28 U.S.C. §§ 1605(a)(7) (adopted in 1996) and 1605 note (“Flatlow Amendment”); 28

U.S.C. § 1605A (adopted in 2008 to replace Section 1605(a)(7)). “The ‘terrorism exception’ to

the FSIA [Foreign Sovereign Immunities Act] was first enacted as part of the Mandatory

Victim’s Restitution Act of 1996, which was itself part of the larger Antiterrorism and Effective

Death Penalty Act of 1996.”

       206.    Since then, Congress and the President have acted together to ensure that victims

of terrorist acts aimed at the United States are able to recover, under law, from their attackers and

supporting State sponsors of terror. For instance, Congress enacted the Terrorism Risk Insurance

Act (“TRIA”) in 2002 which specifically allows victims of terrorism by State sponsors who

obtain a judgment to attach blocked assets of the State sponsor of international terrorism. Assets

blocked under IEEPA sanctions are otherwise immune to attachment, execution or any other

action by judgment or other creditors. To create a one-of-a-kind exception, Congress enacted

Section 201 of The Terrorism Risk Insurance Act of 2002 which provided that:



                                                 52
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 71 of 109




               Notwithstanding any other provision of law, . . . in every case in which a person
               has obtained a judgment against a terrorist party on a claim based upon an act of
               terrorism, or for which a terrorist party is not immune under section 1605(a)(7) of
               title 28, United States Code, the blocked assets of that terrorist party (including
               the blocked assets of any agency or instrumentality of that terrorist party) shall be
               subject to execution or attachment in aid of execution in order to satisfy such
               judgment to the extent of any compensatory damages for which such terrorist
               party has been adjudged liable.

A terrorist party is defined to include State sponsors of international terrorism such as Sudan.

       207.    TRIA was specifically intended to deal comprehensively with the problem of

enforcement of judgments rendered on behalf of victims of terrorism by enabling them to satisfy

their judgments through the attachment of blocked assets of terrorist parties.

       208.    Through the Terrorism Risk Insurance Act and the 2008 National Defense

Authorization Act, the U.S. Congress and President have acted to allow certain limited groups of

persons such as Plaintiffs who are victims of an act of terrorism caused by a State sponsor of

international terrorism to attach and execute against the funds of that foreign nation which have

been blocked pursuant to IEEPA sanctions, such as imposed by President Clinton’s November

1997 Executive Order against Sudan.

       209.    Through their scheme to evade and defeat the blocking of Sudanese related

financial transactions, the conspiracy of Government of Sudan and BNPP has deprived the

Plaintiffs of their right and ability to obtain compensation for their damages suffered as a result of

the 1998 terrorist attacks from Sudanese assets, which would have been blocked in the United

States had BNPP followed the law. Defendant’s failure to block Sudanese assets and make those

funds available under TRIA has prevented Plaintiffs from collecting on their judgments.

       G.      BNPP Was Fully Aware that Al Shamal and Sudan Were Providing Material
               Support to Al Qaeda Prior to the 1998 East African Embassy Attacks

       210.    Sudan acted as the base for Al Qaeda terrorism throughout North, Central and East

Africa, the Middle East and Europe. Al Qaeda operatives based in Sudan launched aggressive
                                                 53
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 72 of 109




missions into a number of countries, including Morocco, Algeria, Tunisia, Libya, Uganda,

Ethiopia and Yemen.

       211.      Sudan’s role as a critical state sponsor of terrorism was also well-known by the

early 1990s, and certainly by November 1997.

       212.      On August 12, 1993, the United States publicly designated the Government of

Sudan as a State sponsor of international terrorism “which has repeatedly provided support for acts

of international terrorism.” That designation was well-publicized to the international community

in 1993. The designation of Sudan as a State sponsor of international terrorism by the United

States has remained in effect for more than 20 years.

       213.      From 1991 to 1996 bin Laden operated without any limitation inside Sudan, while

under the protection of the Sudanese security forces. This freedom of action gave bin Laden and

the members of his organization a useful extra-legal status in the Sudan.

       214.      Bin Laden and the Saudi Binladin Group financed the building of the airport at Port

Sudan, as well as a major highway linking Khartoum to Port Sudan.

       215.      The Sudanese government made available an airliner from Sudan Airways to assist

Al Qaeda in transporting weapons, including European and U.S. built missile launchers and anti-

tank missiles.

       216.      In February 1995, the United States Department of Justice publicly named the

Government of Sudan – specifically Sudan’s Mission to the United Nations – as an unindicted co-

conspirator in a 1993 terrorist plot to bomb and destroy the United Nations Headquarters, the FBI

New York Headquarters, the Lincoln and Holland Tunnels, and the George Washington Bridge in

New York, New York. In connection with the prosecution of that bombing plot, the United States

also alleged and presented evidence of a Sudanese connection to the first World Trade Center



                                                 54
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 73 of 109




bombing in February 1993. In relation to that February 1993 bombing and murder of six

individuals, a Sudanese national and defendant in the Landmarks bombing conspiracy – Siddig

Ali provided one of the February 1993 World Trade Center bombing conspirators Mahmud

Abouhalima with travel letters of introduction to various persons in Sudan to assist Abouhalima

flee the United States immediately after the February 26, 1993 World Trade Center bombing.

        217.   In June 1995, Sudanese intelligence officers provided key logistical support,

including use of Sudan airways to transport resources and explosives to terrorist organizations

involved in the attempted assassination of Egyptian President Hosni Mubarak.

        218.   In September 1995, the Organization of African Unity (“OAU”) publicly

condemned the “terrorist assassination attempt” against the President of Egypt while he visited

Ethiopia in June 1995 that resulted in the deaths of several Ethiopian security officers as they acted

to thwart the attack. The OAU “consider[ed] that attack as aimed not only at the Egyptian

President and not only at the sovereignty, integrity and stability of Ethiopia, but also Africa as a

whole.”

        219.   In January 1996, the Ethiopian government presented detailed factual evidence to

the U.N. Security Council of the attempted bombing and murder of the Egyptian President led by

the Government of Sudan, its leadership, and Al-Gama’a-Islamia, an Al Qaeda affiliated Egyptian

based terror group led by Omar Abdel-Rahman, aka the Blind Sheikh. The Blind Sheikh was

convicted in 1995 in the Southern District of New York along with others for their participation

with the Government of Sudan and others in the plot to bomb the U.N. Headquarters in New York

City.

        220.   On April 26, 1996, the United Nations Security Council unanimously sanctioned

Sudan for its support, facilitation, and harboring of international terrorists, actions to destabilize



                                                 55
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 74 of 109




the governments of its neighboring African nations, and its refusal to abide by the norms of

international law.   The U.N. Security Council demanded that the Government of Sudan desist

from “engaging in activities of assisting, supporting and facilitating terrorist activities and from

giving shelter and sanctuary to terrorist elements.” Citing the “terrorist assassination attempt on

the life of the President of the Arab Republic of Egypt” and the sheltering in Sudan of the suspects

wanted in connection with the attempted assassination, the U.N. Security Council directed that all

U.N. member States shall:

               (a) Significantly reduce the number and the level of the staff at Sudanese diplomatic
               missions and consular posts and restrict or control the movement within their
               territory of all such staff who remain;

               (b) Take steps to restrict the entry into or transit through their territory of members
               of the Government of Sudan, officials of that Government and members of the
               Sudanese armed forces;


The French and international press reported these sanctions and U.N. actions against Sudan.

       221.    The Sudanese government failed to protect U.S. diplomatic personnel in Khartoum

which resulted in the public closing of the U.S. Embassy in 1996 and the issuance of warnings to

U.S. citizens residing or traveling to Sudan that their safety could be in danger.

       222.    The support of Al Qaeda by the Sudanese government and its banking system was

integral to the planning, implementation and success of the 1998 East African Embassy Attacks.

Without the support of Sudanese intelligence, safe haven provided by the Sudanese government

to base Al Qaeda’s leadership, training of Al Qaeda operatives and other material support including

the provision of passports, weapons and explosives, Al Qaeda would not have been able to build

its terrorist cells in Kenya and Tanzania.

       223.    The State Department’s Annual Report entitled “Global Patterns of Terrorism” for

1998, published in April of 1999, states:


                                                 56
           Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 75 of 109




                “Sudan continued to serve as a meeting place, safe haven, and training hub for a
                number of international terrorist groups, particularly Osama Bin Laden’s Al Qaeda
                organization. The Sudanese government also condoned many of the objectionable
                actions of Iran, such as funneling assistance to terrorists and radical Islamic groups
                operating in and transitioning through Sudan.”

       I.       Defendants’ Conspiracy to Finance Terrorism and Circumvent United States
                Economic Sanctions Against Sudan

       224.     In 1997, shortly after the imposition of United States sanctions against Sudan,

BNPP, through its branch in Geneva, agreed to become the sole correspondent bank in Europe for

the Central Bank of Sudan, a bank specifically designated by OFAC as a Specially Designated

National (“SDN”).

       225.     On November 9, 1997, the Central Bank of Sudan sent a Telefax to its

correspondent banks, including BNPP, regarding the sanctions imposed against Sudan by the

United States. The Telefax requested BNPP “not to [] channel such transactions by intermediation

of any U.S.A. bank, including banks domiciled in the U.S.A. territory, U.S.A. banks overseas

branches and subsidiaries [or the] [a]ffiliates of [a] U.S.A. bank incorporated outside the United

States.”

       226.     Sudan, through the Central Bank of Sudan, directed all major commercial banks

located in Sudan, including Al Shamal, to use BNPP as their primary correspondent bank in

Europe. As a result, Al Shamal and nearly all other major Sudanese banks maintained U.S. dollar

accounts with BNPP.

       227.     BNPP and/or its subsidiary United European Bank was a correspondent bank for

Al Shamal from at least 1997.

       228.     For just the period 2002 through and including 2009, BNPP knowingly,

intentionally and willfully violated United States law providing over $20 billion American dollars

to Sanctioned Entities, including the Government of Sudan Specially Designated Nationals

                                                 57
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 76 of 109




(“SDNs”).

       229.      At the request and direction of Sudan, BNPP omitted any reference to the

origination and/or destination of these funds in payment messages in order to avoid detection of

the illegal transfer of funds to countries designated by the United States as state sponsors of

terrorism.

       230.      As BNP admitted in connection with its criminal guilty plea, that “[d]uring the

course of [the bank’s] illicit conduct, BNPP processed thousands of U.S. dollar denominated

financial transactions with Sanctioned Entities, with a total value well in excess of $6 billion,

including transactions involving 18 Sudanese SDNs, six of which were BNPP clients.”

       231.      Deposits by the Government of Sudan through its Central Bank at the Geneva

Branch of BNPP alone came to represent about 50% of Sudan’s foreign currency assets.

       232.      During all relevant time periods, BNPP and its employees knew that Sudan was a

state sponsor of terrorism and was funding, facilitating and directing terrorist attacks aimed at the

United States and its citizens.

       233.      The fact that Sudan was identified as a state sponsor of terrorism in 1993 was

widely publicized throughout France and the United States. The reporting of Sudan’s designation

as a sponsor of terrorism included the following:

                August 17, 1993, the Agence France Presse, (AFP) an international news agency
                 headquartered in Paris, France, published an article “U.S. to add Sudan to terrorist
                 sponsor list.”

                April 1, 1994, AFP published an article “US warns Sudan over human rights,
                 terrorism”

                June 28, 1994, AFP published an article “Bashir reaffirms Sudan’s Islamic option”
                 noting that Western countries, headed by the United States, have cut all economic
                 assistance to Sudan, charging human rights abuses and terrorism.”

                September 16, 1994, AFP published an article “Sudan rejects US evidence of

                                                  58
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 77 of 109




               terrorist training within its borders” where the United States Ambassador in Sudan
               is quoted as saying that Sudan’s actions “raise[] serious questions about Sudan’s
               willingness to engage in a genuine dialogue on terrorism.

              February 1, 1996, AFP reported that the United States pulled diplomats out of
               Sudan following a vote of the United States in favor of a UN Resolution denouncing
               Sudan’s support for terrorism.

              November 5, 1997, the Financial Times Mandate reported that the United States
               tightened sanctions against Sudan which included a ban on bank loans and seizure
               of Sudanese assets in the United States.

              November 6, 1997, Reuters reported that Sudan’s central bank has cut banking links
               with United States establishments after Washington imposed economic sanctions
               on Sudan.

              December 9, 1997, Reuters reported that over $4.5 million of Sudanese assets had
               been seized by the United States as a result of sanctions.

       234.    Throughout the Relevant Period, BNPP knew that Al Shamal maintained accounts

and provided banking services to Al Qaeda.

       235.    BNPP carried out billions of dollars’ worth of transactions with Al Shamal and

Sudan by deliberately modifying and omitting references to Sudan in the payment messages

accompanying these transactions. Accordingly, funds that would have otherwise been blocked

when they entered the United States and thereby made available under TRIA for satisfaction of

Plaintiffs judgments were permitted to pass through.

       236.    BNPP frequently received instruction from the Sudanese Government and

Sanctioned Entities not to mention Sudan or the names of the Sanctioned Entities in wire transfer

messages through United States branches.

       237.    BNPP employees were instructed that “due to the US embargo on Sudan, please

[debit our U.S. dollar account] without mentioning our name in your payment order” and “transfer

the sum of USD 900,000 . . . without mentioning our name repeat without mentioning our name

under swift confirmation to US.” United States of America v. BNP Paribas, S.A., Southern District

                                               59
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 78 of 109




of New York, 14 CR 460, Statement of Facts ¶ 22.

        238.   BNPP knowingly agreed to remove all mention of Sudan and any bank or entity

operating in Sudan for the sole purpose of violating and avoiding the United States embargo.

        239.   BNPP employees would mark transactions with a stamp “ATTENTION: US

EMBARGO” so that there would be no confusion as to whether the names of the Sudanese entities

would need to be removed. At times, BNPP front office employees directed BNPP back office

employees processing transactions with Sudanese Sanctioned Entities to omit any reference to

Sudan: “! Payment in $ to [French Bank 1] without mentioning Sudan to N.Y. !!!” United States

of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts

¶ 22.

        240.   BNPP’s internal policy for processing U.S. dollar payments involving Sudan stated:

“Do not list in any case the name of Sudanese entities on messages transmitted to American banks

or to foreign banks installed in the U. S.” United States of America v. BNP Paribas, S.A., Southern

District of New York, 14 CR 460, Statement of Facts ¶ 22.

        241.   Defendants conspired with Sudan to process and move illicit transactions in the

United States through the use of unaffiliated "satellite banks" allowing the conspirators to disguise

the involvement of Sudanese banks, entities and organizations. As a direct and proximate result of

Defendants’ conduct, Al Qaeda and bin Laden were able to access billions of dollars' worth of U.S.

dollar-based financial transactions in violation of United States law.

        242.   BNPP began its relationship with many of these satellite banks shortly after the

imposition of U.S. sanctions against Sudan in 1997, and the vast majority of the satellite banks'

business with BNPP Geneva involved facilitating U.S. dollar payments for sanctioned Sudanese

banks, including Al Shamal.



                                                 60
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 79 of 109




       243.    BNPP Geneva utilized the satellite banks in a two-step process designed to enable

BNPP's Sudanese clients, including Al Shamal, to evade U.S. sanctions. In the first step, a

Sudanese bank seeking to move U.S. dollars out of Sudan transferred funds internally within BNPP

Geneva to a BNPP Geneva account specifically maintained by a satellite bank to facilitate U.S.

dollar transfers from Sudan. In the second step, the satellite bank transferred the money to the

Sudanese bank's intended beneficiary through a U.S. bank without reference to the Sudanese bank.

       244.    In order to further disguise the true nature of the satellite bank transactions,

employees at BNPP Geneva frequently worked with the satellite banks to wait between one and

two days after the internal transfer before making transactions and clearing funds through the

United States, artificially delinking the U.S. transfer of funds from the prior transfer involving the

satellite banks so that financial institutions in the United States and U.S. authorities would be

unable to link the payments to the involved Sanctioned Entity.

       245.    BNPP employees internally proposed getting the satellite banks "accustom[ed] ...

to spacing out the gap between covers they execute with their U.S. correspondents to the extent

possible." Ultimately, BNPP Geneva successfully used the satellite bank structure to process

thousands of U.S. dollar transactions, worth billions of dollars in total, for Sudanese entities,

including Al Shamal, without having the transactions identified and blocked in the United States.

United States of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460,

Statement of Facts ¶ 24.

       246.    The use of satellite banks to facilitate U.S. dollar transactions with Sudanese

Sanctioned Entities was widely known within BNPP. In 2004, a satellite bank requested BNPP “to

open an account at BNP Paribas Genev[a] to be used mainly for the USD Transfers to and from

Sudanese Banks.” This e-mail was forwarded to another BNPP Geneva employee who



                                                 61
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 80 of 109




recommended opening the account, as "the opening of this account fits in the framework of our

activity in Sudan." Referencing this exchange, another BNPP Geneva employee commented that:

"we have advised [this satellite bank] for a long time to open a VOSTRO account to facilitate the

transactions which this institution has with countries with which we are also active." United States

of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts

¶ 25.

        247.   BNPP’s compliance personnel were also aware of BNPP' s use of satellite banks to

process transactions with Sanctioned Entities. A 2005 compliance report described the scheme as

follows:

               The main activity of certain BNPP customers is to domicile cash flows in USD on
               our books on behalf of Sudanese banks. These arrangements were put in place in
               the context of the U.S. embargo against Sudan .... The accounts of these banks were
               therefore opened with the aim of "facilitating transfers of funds in USD for
               Sudanese banks." This comment was made on the account opening application
               forms of these banks. The funds in question were then transferred, on the same day,
               or at the latest D+l or 2 by the [satellite banks] to [U.S. correspondent banks].

United States of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460,

Statement of Facts ¶ 26.

        248.   BNPP Geneva’s methods of evading U.S. sanctions against Sudan -including the

omission of references to Sudan from wire messages involving Sanctioned Entities and the use of

satellite banks to process transactions for sanctioned Sudanese banks -were known to and

condoned by senior compliance and business managers at BNPP.

        249.   In 2003, a senior BNPP compliance officer conveyed to executives in Paris that

BNPP Geneva was routinely employing a cover payment method that omitted the names of

Sanctioned Entities from U.S. dollar payment messages to prevent the transactions from being

discovered in the United States. The senior compliance officer observed that “in practice, in all



                                                62
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 81 of 109




kinds of ways, the headers of messages seem to have been amended in Geneva.” United States of

America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts ¶

27.

       250.    In 2004, the Federal Reserve Bank of New York (“FRB-NY”) and the New York

State Banking Department (now known as the New York State Department of Financial Services)

("DFS") identified systemic failures in BNPP's compliance with the Bank Secrecy Act, and

specifically highlighted deficiencies in BNPP New York's monitoring of transactions with

overseas clients, including the processing of U.S. dollar transactions for overseas clients. In

response to the regulatory inquiries, in September 2004, BNPP agreed to enter into a Memorandum

of Understanding (the "MOU") with the FRB-NY and DFS that required, among other things, that

BNPP New York improve its systems for compliance with bank secrecy and sanctions laws.

       251.    Shortly after BNPP entered into the MOU, BNPP executives met in Geneva to

discuss how "embargoes against sensitive countries (Sudan, Libya, Syria ... )" affected BNPP's

business and operational issues. At that meeting, the executives decided to switch to an unaffiliated

bank in the United States to process payments for countries subject to sanctions. Following that

meeting, BNPP Geneva employees were instructed to have U.S. dollar payments involving

Sanctioned Entities cleared through the unaffiliated bank instead of BNPP New York. United

States of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of

Facts ¶ 29.

       252.    The decision to switch dollar clearing involving Sanctioned Entities to a new,

unaffiliated bank was made for the purpose of decreasing BNPP New York's exposure to

enforcement actions by U.S. authorities and to defraud OFAC and the United States Treasury

Department. As indicated in meeting minutes outlining the new policy for U.S. dollar payments



                                                 63
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 82 of 109




involving sanctioned countries: "the cover payments are to be executed via [unaffiliated bank],

such following problems BNP NY encountered with the U.S. authorities." United States of

America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts ¶

30.

       253.   From 2004 through 2009, the vast majority of BNPP's transactions involving Al

Shamal and other Sudanese Entities were cleared through the new, unaffiliated bank using a

payment method that concealed from the bank the involvement of Sanctioned Entities in the

transactions. Thus, as evidenced in a January 2006 email, “the problem” of clearing U.S. dollar

transactions involving Sanctioned Entities was "in some ways shifted onto [US. Bank 1]

Switzerland, which has the advantage of being a U.S. Bank. United States of America v. BNP

Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts ¶ 30.

       254.   Senior BNPP compliance and legal personnel repeatedly recognized BNPP's role

in circumventing U.S. sanctions against Sudan, and yet allowed these transactions to continue in

part because of their importance to BNPP’s business relationships and "goodwill" in Sudan.

       255.   In July 2005, a BNPP employee noted how high-level business managers at BNPP

were aware of and supported the transactions involving Sudan: "the general management of CIB

has encouraged us to follow this [the satellite bank] model . . . . The working of this whole

mechanism is coordinated with CIB/ECEP Compliance. . . . I consider it most advisable to

maintain these accounts which support our vision and our position regarding our goodwill in the

Sudan.” United States of America v. BNP Paribas, S.A., Southern District of New York, 14 CR

460, Statement of Facts ¶ 31.

       256.   In August 2005, a senior compliance officer at BNPP noted in an email: “As I

understand it, we have a number of Arab Banks (nine identified) on our books that only carry out



                                              64
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 83 of 109




clearing transactions for Sudanese banks in dollars. . . . This practice effectively means that we are

circumventing the US embargo on transactions in USD by Sudan.” United States of America v.

BNP Paribas, S.A., Southern District of New York, 14 CR 460, Statement of Facts ¶ 32.

        257.   In response to emails voicing concerns over Defendants relationship with Sudan a

high-level employee explained that these transactions had the “full support” of management at

BNPP:

               I see that certain questions are coming back to the surface on the way in which we
               are processing these transactions. I remember when you ... made me meet the
               Minister of Finance of Sudan and the President of the [Sudanese Government Bank
               1], it had been specified that all business activity -meaning in passing -the Minister
               and the President had shown themselves to be very satisfied -and it had received
               the full support of our General Management in Paris.

United States of America v. BNP Paribas, S.A., Southern District of New York, 14 CR 460,

Statement of Facts ¶ 32.

        258.   In May 2006, BNPP received a legal opinion from a United States law firm which

specifically warned BNPP that if the bank were to omit relevant identifying information in U.S.

dollar payments sent to the United States, with the objective of avoiding U.S. economic sanctions,

BNPP could be subjecting itself to various U.S. criminal laws.

        259.   In March and June 2006, BNPP received two additional legal opinions which

informed BNPP that (a) U.S. sanctions could apply to BNPP even when the transactions were

processed by an unaffiliated bank instead of BNPP New York, and (b) U.S. authorities had become

especially sensitive to the use of "cover payments" by foreign banks that omitted underlying

descriptive details about the nature of transactions, and advised BNPP to “ensure that they have

adequate procedures in place to guard against any abuses of cover payment messages that could

cause their U.S. operations to engage in prohibited transactions under U.S. sanctions.”

        260.   BNPP continued to willfully process thousands of transactions with Sanctioned

                                                 65
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 84 of 109




Entities through the United States after July 2006 while taking steps to hide the true nature of these

transactions from both BNPP New York, other U.S. correspondent banks, and the United States

Department of Treasury.

       261.    BNPP continued to process transactions involving Sudanese Sanctioned Entities-

despite being well aware that its conduct violated U.S. law -because the business was profitable

and because BNPP did not want to risk its longstanding relationships with Sudanese clients.

       262.    In November 2006, three BNPP Geneva employees drafted a memorandum that

explained: “the ‘clearing’ activity of DSD correspondents ... is of real significance in relation to

our activity in Sudan… The fundamental importance of these [satellite bank] accounts lies in the

fact that they allow us to receive incoming funds from Sudanese banks as cover for their

commercial transactions on our books … Moreover … we maintain commercial relations with

these [satellite] banks which offer significant commercial potential, not only in connection with

Sudan." In February 2007, a senior BNPP Paris compliance officer specifically recognized the

significance of the Sudanese business for BNPP Geneva:

               For many years, the Sudan has traditionally generated a major source of business
               for BNPP Geneva including transactions such as investment held on deposit. The
               existence of a dedicated desk for this region, GC8, for which the Sudan is one of
               the largest customers, relationships developed with directors of Sudanese financial
               institutions and traditional practices have over the years led to a major source of
               income, which is now recurring income.

       263.    In May 2007, senior officials at OFAC met with executives of BNPP New York

and expressed concern that BNPP’s Geneva affiliate was conducting U.S. dollar business with

Sudan in violation of U.S. sanctions. Shortly after this meeting, OFAC requested that BNPP

conduct an internal investigation into transactions with Sudan initiated by BNPP Geneva that may

have violated U.S. sanctions, and asked that BNPP report its findings to OFAC.

       264.    BNPP at the direction and control of its clients Al Shamal and Sudan continued to

                                                 66
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 85 of 109




make fraudulent misrepresentations and allow fraudulent reports to be submitted to OFAC in order

to evade United States sanctions and allow Al Shamal and Sudan continued access to the United

States financial market despite OFAC’s concerns that BNPP was conducting business with Sudan,

       265.    BNPP’s willingness to engage in U.S. dollar transactions with Al Shamal and

Sudan significantly undermined the U.S. embargo and provided Al Shamal, Al Qaeda and bin

Laden access to the U.S. financial system that they otherwise would not have had.

       266.    In entering into a Consent Order and Stipulation with the New York Department of

Financial Services, BNPP agreed that: (1) the account relationships with unaffiliated banks located

in Africa, Europe and the Middle East were for no other business purpose than clearing payments

for Sudanese clients; and (2) the accounts at the Regional Banks were created and established to

provide a means to circumvent U.S. sanctions.

       267.    BNPP fraudulently, recklessly and knowingly aided and abetted the Government

of Sudan, Al Shamal, Al Qaeda and other Sanctioned Entities in their efforts to avoid United States

embargoes and gain access to the United States financial markets in violation of United States law.

As a result of Defendants’ conspiracy and fraudulent actions and omissions Sudanese assets that

were moving through the United States were not blocked in accordance with United States law.

As a direct and proximate result of these actions and omissions, Plaintiffs could not recover on

their judgments under TRIA.

       268.    BNPP knew or should have known that financial assistance and material support

provided to Sudan, as a state sponsor of terrorism, would further the terrorist actions and agenda

of Sudan.

       269.    BNPP knew or should have known that Al Shamal maintained accounts for bin

Laden and Al Qaeda, and that financial assistance and material support provided to Al Shamal



                                                67
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 86 of 109




would further the terrorist actions and agenda of Al Qaeda.

       270.    Al Shamal knowingly and intentionally provided financial services to Al Qaeda,

including maintaining and servicing Al Qaeda bank accounts, facilitating weapons and military

equipment purchases for Al Qaeda.

       271.    BNPP provided Al Shamal, Sudan and Al Qaeda with a banking structure that

allowed Al Qaeda to move money throughout the world in a manner that would make it difficult

for the United States and law enforcement to discover the conspiracy.

       272.     The conspiracy entered into between BNPP, Al Shamal and Sudan to circumvent

Sudanese sanctions contributed to Al Qaeda’s efforts in targeting United States employees and the

United States government through the 1998 East African Embassy Attacks. The concealment and

subterfuge of the sanctions scheme by BNPP and Sudan directly contributed to the ability of the

bombing conspirators to avoid detection and disruption by the United States, intelligence agencies,

and law enforcement prior to the Bombings.

                                            COUNT I
         CIVIL CONSPIRACY TO VIOLATE AND DEFEAT UNITED STATES
                 POLICIES AND SANCTIONS AGAINST SUDAN
                           (Against All Defendants)

       273.    Plaintiffs incorporate herein by reference the averments contained in all proceeding

paragraphs.

       274.    The conspiracy to evade and defeat United States sanctions and violate United

States law continued throughout the Relevant Period, from at least 1997 until at least 2012.

       275.    As previously outlined, the unlawful actions undertaken by Defendants to evade

and defeat United States policies and sanctions allowed the Sudanese government, banks and

entities to avoid the blocking of their funds within the United States as required by law.

       276.    As a result of the conspiracy to bypass United States sanctions, Al Shamal was able

                                                68
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 87 of 109




to provide Al Qaeda direct access to the U.S. financial system. As such, Defendants’ conspiracy

provided Al Qaeda the ability to obtain the finances and material support to plan and conduct the

1998 Embassy Bombings.

        277.    BNPP actively participated in the conspiracy by: (1) intentionally using cover

payments in such a way as to conceal the involvement of Sanctioned Entities in U.S. dollar

transactions; (2) structuring payments in highly complicated ways, with no legitimate business

purpose, to conceal the involvement of Sanctioned Entities in order to prevent the illicit

transactions from being blocked when transmitted through the United States; (3) instructing other

co-conspirator financial institutions not to mention the names of Sanctioned Entities in U.S. dollar

payment messages sent to BNPP New York and other financial institutions in the United States;

(4) agreeing not to mention their names in U.S. dollar payment messages sent to BNPP New York

and other financial institutions in the United States; and (5) removing information identifying

Sanctioned Entities from U.S. dollar payment messages in order to conceal the involvement of

Sanctioned Entities from BNPP New York and other financial institutions in the United States.

        278.    BNPP, a sophisticated international commercial actor, knew or should have known

that its subterfuge, concealment and falsification of financial records made it more difficult for law

enforcement to identify and disrupt wrongdoing and made it more likely for sponsors of terrorism

and terrorist organizations, such as Sudan, Al Shamal and Al Qaeda to prosper.

        279.    From at least November 1997, BNPP knew of Sudan’s involvement in terrorism

and willingness to fund terrorist organizations, including Al Qaeda, to attack innocent civilians in

pursuit of its national policy of jihad.

        280.    From at least November 1997, BNPP knew that Al Shamal maintained accounts

and provided financial services to Al Qaeda operatives.



                                                 69
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 88 of 109




       281.     Al Shamal’s chairman and primary shareholders, including bin Laden, were direct

participants in terrorist attacks aimed at United States employees and citizens, including the

Embassy Bombings. Al Shamal conspired with BNPP to allow Al Qaeda operatives continued

access to money for terrorist operations.

       282.     Al Qaeda agreed to undertake acts of violence against American interests, including

the bombing of the United States Embassies in order to circumvent and defeat United States policy

and sanctions

       283.     BNPP, Al Shamal and Al Qaeda acted in concert and/or agreement with Sudan to

further Sudan’s common goal of illegally defeating United States sanctions prohibitions.

       284.     As a direct and proximate result of the conspiracy to circumvent, oppose and defeat

United States sanctions prohibitions, and through the direct financial and material support provided

by Al Shamal and Sudan, Al Qaeda planned and implemented the 1998 East African Embassy

Attacks resulting in the injury and death to Plaintiffs.

       285.     As co-conspirators, BNPP and Al Shamal are civilly liable to Plaintiffs for the

actions of Al Qaeda in the bombing of the United States Embassies as each of parties were acting

in pursuit of the common conspiratorial scheme of circumventing and opposing United States

policies and sanctions.

       286.     BNPP was under a duty to report and cause other financial institutions to report

timely, full, and accurate reports to the U.S. Department of Treasury in Washington, D.C.

       287.     BNPP was under a duty of care to establish and enforce policies to prevent its and

its subsidiary banks from joining with, and being used by, nations, entities, and individuals well-

publicized and designated for their intentional and willful acts of terror against civilian populations

and diplomatically protected persons that would foreseeably result in death, personal injury, and



                                                  70
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 89 of 109




damages of the Plaintiffs.

       288.    Among other means and actions, BNPP breached those duties by:

               (a) Providing knowing assistance and services to transactions and customers which
                   they had reason to know or knew were involved in terrorist activities or terrorist
                   financing;

               (b) Failing to report suspicious activities to the proper authorities;

               (c) Failure to discontinue commercial relations and close and block accounts with
                   customers who were known or suspected of engaging in terrorist activities or
                   terrorist financing;

               (d) Providing assistance to customers seeking to defraud and deceive law
                   enforcement agencies and the U.S. Department of Treasury in Washington,
                   D.C. through the submission of false, altered, incomplete, and misleading
                   information;

               (e) Engaging in financial transactions with the Government of Sudan, the Central
                   Bank of Sudan, and Al Shamal Bank, entities known to direct or participate in
                   terrorist activities or to finance terrorist groups; and

               (f) Knowingly and intentionally violating and circumventing OFAC and
                   Department of Treasury rules and regulations aimed at deterring, disrupting and
                   defeating act of terrorism aimed at U.S. Government employees, U.S. citizens,
                   and the citizens of allied nations.

       289.    The breaches of those duties by BNPP were a proximate cause of the deaths,

personal injuries, and damages suffered by the Plaintiffs.

       WHEREFORE, Plaintiffs demand judgment in their favor against Defendants and demand

damages in an amount to be determined by a jury, for damages arising out of wrongful death,

assault and battery, survival, intentional infliction of emotional distress, loss of consortium, loss

of solatium, and/or loss of services, plus interest from the date of the attack, costs, and punitive

damages.

                                            COUNT II
     CIVIL AIDING AND ABETTING THE MATERIAL SUPPORT OF AL QAEDA
                          (Against All Defendants)


                                                 71
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 90 of 109




       290.    Plaintiffs incorporate herein by reference the averments contained in all
preceding paragraphs.

       291.    The fraudulent and illegal scheme to undermine, oppose, counter and defeat United

States sanctions allowed Sudan and Sudanese financial institutions, including Al Shamal to gain

access to the U.S. financial system.

       292.    The goal of the U.S. sanctions was to cut-off the financial assistance and force Al

Qaeda from its safe haven in Sudan.

       293.    BNPP at all relevant times knew that Sudan had become a safe haven for multiple

terrorist groups, including Al Qaeda and that Sudan was a state sponsor of terrorism.

       294.    BNPP at all relevant times knew that Sudan itself, as well as groups such as Al

Qaeda, had carried out or attempted international terrorist attacks against targets from many

countries, including U.N. buildings and other structures inside the United States

       295.    BNPP ignored all red flags and provided Sudan with the critical banking services

described above, which BNPP knew or should have known would materially benefit Al Qaeda.

       296.    BNPP acted with extreme recklessness in assisting Sudan and Sudanese financial

institutions, including Al Shamal, in their efforts to circumvent and defeat United States sanctions

in order to provide access to the U.S. financial system.

       297.    BNPP knew or should have known that the reasonably foreseeable outcome of

providing financial assistance to Sudan, as a state sponsor of terrorism, and Sudanese financial

institutions was terrorist attacks targeted at the United States government, including the 1998 East

African Embassy Attacks.

       298.    Al Shamal knew or should have known that the financial support provided to Al

Qaeda would be used to plan, implement and conduct terrorist attacks against the United States

government, including the 1998 East African Embassy Attacks.

                                                72
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 91 of 109




       299.      BNPP enabled Sudan and Al Shamal’s financial and material support of Al Qaeda

from at least November 9, 2007.

       300.      Plaintiffs and their family members suffered death or serious physical and/or

emotional injuries as a result of the 1998 East African Embassy Attacks.

       301.      As joint venturers, BNPP and Al Shamal are vicariously liable to Plaintiffs for the

actions of Al Qaeda in the bombing of the United States Embassies as each of parties were acting

in pursuit of the common criminal scheme of circumventing and opposing United States policies

and sanctions.

       WHEREFORE, Plaintiffs demand judgment in their favor against Defendants and demand

damages in an amount to be determined by a jury, for damages arising out of wrongful death,

assault and battery, survival, intentional infliction of emotional distress, loss of consortium, loss

of solatium, and/or loss of services, plus interest from the date of the attack, costs, and punitive

damages.

                                            COUNT III
CONSPIRACY AND AIDING AND ABETTING CRIMES AGAINST HUMANITY AND
         INTENTIONAL INJURY TO OTHERS IN VIOLATION OF
          INTERNATIONAL LAW AND THE LAW OF NATIONS
                  (Alien Tort Statute, 28 U.S.C. §1350)
                        (Against All Defendants)

       302.      Plaintiffs incorporate herein by reference the averments contained in all preceding

paragraphs.

       303.      Article I, section 8 of the Constitution of the United States gives the Congress the

power to “define and punish Piracies and Felonies committed on the high Seas, and Offences

against the Law of Nations.” In 1789, Congress passed the Alien Tort Claims Act which provides:

“The district courts shall have original jurisdiction of any civil action by an alien for a tort only,

committed in violation of the law of the nations or a treaty of the United States.” 28 U.S.C.A.

                                                  73
          Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 92 of 109




1350.

          304.   The 1998 Embassy bombings committed by Al Qaeda against Plaintiffs and other

United States employees constitute a crime against humanity in violation of the law of nations.

          305.   Strong condemnation of crimes against humanity rests on a clear and definite norm

of international law which is universally accepted by the civilized world. Charter of the

International Military Tribunal, Aug. 8, 1945, art. 61, 59 Stat. 1546, 1547, E.A. S., No. 472, 82

U.N.T.S. 284; Statute of the ICTR, Art. 5; Statute of the ICTR, Art. 3; see also The Rome Statute,

Art. 7.

          306.   Crimes against humanity are likewise defined with a specificity sufficiently

comparable to international law violations that were familiar when the Alien Tort Claims Act

(“ATCA”), 28 U.S.C. § 1350, was enacted. The core elements of a crime against humanity in

violation of international law, as codified in the above sources and recognized in international law

generally, are murder and other heinous acts against human life, physical welfare, and dignity that

are undertaken as part of a widespread or systematic attack against a civilian population. These

crimes are punishable whether committed in peacetime or in war.

          307.   The attack on the United States Embassies impinged the diplomatic mission of the

United States and directly infringed on the rights of ambassadors, which was and has been a clear

violation of the law of nations since the inception of the ATCA.

          308.   The 1998 East African Embassy Attacks violated treaties to which the United States

is a party including the Organization of American States Convention on Terrorism art. 1, Oct. 20,

1976, 27 U.S.T. 3949, T.I.A.S. No. 8413 and the U.N. Convention on the Prevention and

Punishment of Crimes Against Internationally Protected Persons, Including Diplomatic Agents

preamble, Feb. 20, 1977, 28 U.S.T. 1975, T.I.A.S. No. 8532.



                                                 74
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 93 of 109




       309.    The attacks on the United States Embassies were directed at the United States

government, with the intention of harming this country and its employees and citizens.

       310.    Al Qaeda stated in its claim of responsibility for the 1998 Embassy bombings that

it had an “absolute determination to strike at American interests everywhere” until the United

States “campaign for the annihilation and humiliation that are being waged by the United States

against a number of Islamic peoples under the titles of blockades or economic sanctions that has

led to the deaths of hundreds of thousands and the hunger of millions of Muslims.”

       311.    The 1998 East African Embassy Attacks required a high degree of careful planning,

coordination, funding, and orchestration by Al Qaeda and others involving recruitment, incitement,

the provision of explosives, training, training bases, safe haven, and the targeting of Plaintiffs and

other United States citizens.

       312.    Without the financial assistance provided by Sudan and Al Shamal, Al Qaeda could

not have carried out the 1998 Embassy Bombings.

       313.     BNPP knowingly conspired with Al Shamal, Sudan and Sudanese entities to

bypass United States sanctions and allow Sudan to obtain American dollars in direct violation of

United States law.

       314.    The United States sanctions against Sudan were implemented for the sole purpose

of cutting off financing to terrorist organizations such as Al Qaeda.

       315.    At the time BNPP entered into the agreement with Sudan to become a

correspondent bank for the Central Bank of Sudan and bypass United States sanctions, BNPP knew

that Sudan was a state sponsor of terrorism and facilitated, financed and supported terrorist attacks

aimed at American interests.

       316.    At the time BNPP agreed to become the correspondent bank for Al Shamal and



                                                 75
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 94 of 109




bypass United States sanctions, BNPP knew that Al Shamal provided material support and

financial services to Al Qaeda.

       317.    BNPP allowed billions of dollars to be funneled to Al Shamal and the Government

of Sudan with actual knowledge and awareness that these same funds were raised and deposited

for the purpose of supporting Al Qaeda’s terrorist activities.

       318.    Al Shamal maintained Al Qaeda accounts and processed financial transactions on

behalf of Al Qaeda with full knowledge that the funds would be used to assist Al Qaeda in the

financing, planning and implementation of terrorist attacks against U.S. citizens and employees.

       319.    BNPP knew or should have known that the millions of dollars in illegal transfers to

Al Shamal and Sudan were used to support, encourage, entice and make possible terrorist attacks

including but not limited to the 1998 East African Embassy Attacks.

       320.    Defendants aided and abetted, intentionally facilitated and/or reckless disregarded

the planning, preparation and\or execution of the crimes against humanity by providing organized

and systematic financial support to terrorist organizations which had a substantial effect on the

perpetration of crimes against humanity, with knowledge that their actions would assist Al Qaeda

in the commission of crimes against humanity.

       321.    In financing and funding Al Shamal and Sudan with actual knowledge and

awareness that the money would be used for the purpose of supporting terrorism, and specifically

Al Qaeda, BNPP knowingly aided and abetted acts and omissions constituting crimes against

humanity in violation of the law of nations, and caused Plaintiffs’ damages.

       322.    In directly financing and funding Bin Laden and Al Qaeda with knowledge that the

money would be used for the purpose of supporting terrorism, Al Shamal knowingly aided and

abetted acts and omissions constituting crimes against humanity in violation of the law of nations,



                                                 76
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 95 of 109




and caused Plaintiffs’ damages.

        323.   Plaintiffs and their family members suffered death or serious physical and/or mental

injuries as a proximate result of Defendants’ conduct.

        WHEREFORE, Plaintiffs, who are aliens, demand judgment in their favor against

Defendants and demand damages in an amount to be determined by a jury, for damages arising

out of wrongful death, assault and battery, survival, intentional infliction of emotional distress,

loss of consortium, loss of solatium, and/or loss of services, plus interest, costs, punitive damages

and such other monetary and equitable relief as this Honorable Court deems appropriate to prevent

Defendants from ever again engaging in the finance and/or commission of crimes against humanity

and other crimes against the people and employees of the United States.

                                            COUNT IV
  CONSPIRACY AND AIDING AND ABETTING ATTACKS UPON A FOREIGN
EMBASSY AND DIPLOMATIC PROPERTY AND ATTACKS UPON UNITED STATES
          AMBASSADORS AND DIPLOMATS IN VIOLATION OF
          INTERNATIONAL LAW AND THE LAW OF NATIONS
                  (Alien Tort Statute, 28 U.S.C. §1350)
                        (Against All Defendants)

        324.   Article I, section 8 of the Constitution of the United States gives the Congress the

power to “define and punish Piracies and Felonies committed on the high Seas, and Offences

against the Law of Nations.” In 1789, Congress passed the Alien Tort Claims Act which provides:

“The district courts shall have original jurisdiction of any civil action by an alien for a tort only,

committed in violation of the law of the nations or a treaty of the United States.” 28 U.S.C.A.

1350.

        325.   Infringement of the rights of ambassadors and diplomats and attacks upon foreign

embassies have been recognized as criminal offenses against the law of nations since the enactment

of the Alien Tort Statute in 1789.


                                                 77
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 96 of 109




       326.    The attack on the United States Embassies impinged the diplomatic mission of the

United States and directly infringed on the rights of ambassadors, which was and has been a clear

violation of the law of nations since the inception of the Alien Tort Statute.

       327.    The 1998 East African Embassy Attacks constituted gross violations of the laws of

nations and customary international law and violated treaties to which the United States is a party

including the Convention on the Prevention and Punishment of Crimes Against Internationally

Protected Persons, including Diplomatic Agents, Dec. 14, 1973, 1035 U.N.T.S. 167 (entered into

force Feb. 20, 1977).

       328.    The Convention on the Prevention and Punishment of Crimes Against

Internationally Protected Persons, including Diplomatic Agents, Dec. 14, 1973, 1035 U.N.T.S. 167

(entered into force Feb. 20, 1977) makes it a crime to commit:

               a.       a murder, kidnapping or other attack upon the person or liberty of an

       internationally protected person;

               b.       a violent attack upon the official premises, the private accommodation or

       the means of transport of an internationally protected person likely to endanger his person

       or liberty; or

               c.       an act constituting participation as an accomplice in any such attack.

       329.    Al Qaeda attacked the U.S. Embassies in Kenya and Tanzania specifically

intending to kill American diplomatic personnel and employees of the United States government.

       330.    Without the financial assistance provided by Sudan and Al Shamal, Al Qaeda could

not have carried out the 1998 Embassy Bombings.

       331.    BNPP knowingly conspired with and aided and abetted Sudan and Sudanese

financial institutions, including Al Shamal, in bypassing United States sanctions in order to allow



                                                 78
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 97 of 109




Sudan access to the United States financial system.

        332.   At the time that BNPP entered into the conspiracy with Sudan and Sudanese

financial institutions to bypass U.S. sanctions, BNPP knew or should have known that Sudan was

a state sponsor of terrorism and had previously violated the law of nations and international law in

financing attacks on internationally protected persons, diplomats and/or ambassadors.

        333.   In June 1995, Sudanese intelligence officers provided key logistical support,

including use of Sudan airways to transport resources and explosives to terrorist organizations

involved in the attempted assassination of Egyptian President Hosni Mubarak.

        334.   Sudan’s involvement in the attempted assassination of President Mubarak, in

violation of the Law of Nations and international law, was widely reported in France and the

United States in 1995.

        335.   BNPP allowed billions of dollars to be funneled to Al Shamal and Sudan with actual

knowledge and awareness that these same funds were raised and deposited for the purpose of

supporting attacks upon diplomats and ambassadors as well as terrorist attacks upon American

interests.

        336.   Al Shamal maintained Al Qaeda accounts and processed financial transactions on

behalf of Al Qaeda with full knowledge that the funds would be used to assist Al Qaeda in the

financing, planning and implementation of terrorist attacks against U.S. employees, including

diplomats and ambassadors.

        337.   BNPP knew or should have known that the millions of dollars in illegal transfers to

Al Shamal and Sudan were used to support, encourage, entice and make possible terrorist attacks

including but not limited to the 1998 East African Embassy Attacks.

        338.   Defendants aided and abetted the execution of attacks upon the U.S. Embassy and



                                                79
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 98 of 109




United States diplomats constituting crimes in violation of the law of nations and international

law.

        339.     Plaintiffs and their family members suffered death or serious physical and/or

emotional injuries as a proximate result of Defendants’ conduct.

        WHEREFORE, Plaintiffs, who are aliens, demand judgment in their favor against

Defendants and demand damages in an amount to be determined by a jury, for damages arising

out of wrongful death, assault and battery, survival, intentional infliction of emotional distress,

loss of consortium, loss of solatium, and/or loss of services, plus interest from the date of the

attack, costs, punitive damages and such other monetary and equitable relief as this Honorable

Court deems appropriate to prevent Defendants from ever again engaging in the finance and/or

commission of crimes against humanity and other crimes against the people and employees of the

United States.

                                              COUNT V
BNPP’S LIABILITY FOR COMMITTING ACTS OF INTERNATIONAL TERRORISM
  THROUGH THE PROVISION OF MATERIAL SUPPORT AND FINANCING OF
    TERRORISM IN VIOLATION OF 18 U.S.C. § 2339A and 18 U.S.C. § 2339C.
                      (UNITED STATES CITIZENS)

        340.     Plaintiffs incorporate herein by reference the averments contained in all preceding

paragraphs.

        341.     Plaintiffs are nationals and citizens of the United States who were seriously injured

or killed, or the heirs and survivors of those killed and injured, as a result of international terrorism

financed, planned and perpetrated by Sudan and Al Qaeda.

        342.     The Conspiracy between Sudan, Al Shamal and BNPP allowed the transfer of

billions of dollars of U.S. currency through the United States in a manner designed to purposefully

circumvent monitoring by U.S. regulators and law enforcement agencies. Within and through this


                                                   80
         Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 99 of 109




clandestine stream of U.S. dollars, the Conspiracy facilitated material support to Al Qaeda through

the international financial system.

         343.   BNPP knew or should have known that the U.S. dollars provided to Sudan in

violation of United States law would be used to fund terrorist attacks against American citizens

and employees.

         344.   BNPP knew that the United States had formally designated Sudan as a State

Sponsor of Terrorism and knew or was deliberately indifferent to the fact that inter alia Sudan used

terrorist organizations, including Al Qaeda, as primary mechanisms to enable it to defeat and

oppose United States policies and sanctions.

         345.   The 1998 Embassy Bombings that injured Plaintiffs constituted violations of

United States criminal law. These acts were supported directed and financed by Al Shamal and

Sudan for the purpose of bypassing U.S. sanctions and intimidating and coercing United States

citizens, employees, and nationals, including Plaintiffs.

         346.   Defendants knowingly aided and abetted acts of international terrorism by entering

into a Conspiracy to: evade U.S. sanctions; minimize the transparency of Sudan’s financial

activities; and facilitate millions of dollars in payments to Al Qaeda through the international

financial system, including but not limited to payments through Al Shamal Bank. In doing so,

BNPP was willing to, and did, commit numerous felonies under U.S. law to assist Sudan in

concealing its financial activities and, in the course of doing so, violated 18 U.S.C. § 2339A by

knowingly, or with deliberate indifference, providing material support to a State Sponsor of

Terrorism and knowing or being deliberately indifferent to the fact that such material support could

be used to prepare for or carry out violations of 18 U.S.C. §§ 2332(a), 2332(b), 2332(c), and/or

2332f.



                                                 81
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 100 of 109




       347.    The 1998 Embassy Bombings were extreme and outrageous acts of terrorism and

were committed with the intention to cause extreme physical pain and suffering to any and all

persons within close proximity of the attack and extreme emotional distress to the family members

of those who were killed or injured by reasons of those acts.

       348.    The acts of the terrorists in killing or attempting to kill United States employees

and citizens were intended (a) to intimidate or coerce the civilian population of the United States,

(b) to influence the policy of the United States government by intimidation or coercion, and (c) to

affect the conduct of the government of the United States by mass destruction and murder.

       349.    Defendants provided material support and resources to Al Shamal and Sudan and

concealed and disguised the nature, location, source, and ownership of their material support and

resources, knowing that they were to be used in preparation for, or in carrying out of international

terrorism.

       350.    Throughout the period in which BNPP provided financial and administrative

services to Al Shamal and Sudan, BNPP knew or recklessly disregarded the fact that Al Shamal

and Sudan played a major role in financing and supporting Bin Laden and Al Qaeda, which have

committed criminal acts including suicide bombings intended to intimidate and coerce the civilian

population and employees of the United States.

       351.    BNPP is in violation of the Anti-Terrorism Act by providing material support and

financial services to Sudan, Al Shamal and Al Qaeda which caused the Plaintiffs to suffer death

and serious physical and mental injury.

       352.    BNPP knew or intentionally or recklessly disregarded that Sudan was a designated

state sponsor of terrorism. A State Sponsor of Terrorism designation is based on section 6(j) of

the Export Administration Act, section 40 of the Arms Export Control Act, and section 620A of



                                                 82
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 101 of 109




the Foreign Assistance Act, which require a demonstrable reason to believe “that the government

of that country has repeatedly provided support for acts of international terrorism.”

       353.    BNPP knew or intentionally or recklessly disregarded that Al Shamal provided

banking services and financial transactions to terrorists engaged in planning, financing and

implementing terrorist attacks against the United States, including Al Qaeda and Bin Laden.

       354.    BNPP knew that the financial and material support provided to Sudan were

unlawful and in violation of United States regulations, embargoes and Executive Orders.

       355.    Defendants violated the Anti-Terrorism Act by providing material support and

financial services and conspiring to provide material support and funding to Sudan, Al Shamal,

Bin Laden and Al Qaeda knowing that this material support would be used to finance the terrorist

attacks against U.S. citizens and employees, such as the 1998 Embassy Bombings which caused

the Plaintiffs to suffer death and serious physical and mental injury.

       356.    Defendants fraudulently and diligently concealed their material support of

terrorists, and thereby prevented Plaintiffs from seeking redress for their injuries.

       WHEREFORE          Plaintiffs, who are U.S. nationals, demand three times the amount

necessary to compensate them for the damages suffered as a result of the Defendants’ violations

of the Anti-Terrorism Act, plus interest, court costs, punitive damages, attorney fees, and such

other monetary and equitable relief as this Honorable Court deems appropriate.

                                            COUNT VI
  BNPP’S LIABILITY FOR CONDUCTING FINANCIAL TRANSACTIONS WITH A
  KNOWN STATE SPONSOR OF TERRORISM IN VIOLATION OF 18 U.S.C. § 2332d

       357.    Plaintiffs incorporate herein by reference the averments contained in all preceding

paragraphs.

       358.    Plaintiffs are nationals and citizens of the United States who were seriously injured


                                                 83
        Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 102 of 109




or killed, or the heirs and survivors of those killed and injured, as a result of international terrorism

perpetrated by Sudan and Al Qaeda.

        359.    BNPP is a judicial person organized under the laws of the United States pursuant

to 18 U.S.C. § 2332d(b)(2)(C), and is also a person within the United States pursuant to 18 U.S.C.

§ 2332d(b)(2)(D).

        360.    BNPP knew or had a reasonable cause to know that Sudan was designated as a

country supporting international terrorism under Section 6(j) of the Export Administration Act of

1979.

        361.    BNPP illegally and purposefully bypassed regulations and embargoes to allow

Sudan access to the United States financial system and provide Sudan with billions of dollars that

would have been blocked absent BNPP’s fraud and conspiracy. BNPP knew or recklessly

disregarded the fact that Sudan would use those funds for the purpose of supporting international

terrorists including Al Qaeda in terrorist attacks aimed at the United States and its citizens and

employees.

        362.    During the time that the Defendants provided its material support, Sudan was

designated as a country supporting international terrorism under the Export Administration Act of

1979.

        363.    Sudan used the funds generated through the illegal transactions with BNPP to fund

Al Qaeda and the terrorists responsible for the 1998 Embassy Bombings.

        364.    Defendants violated the Anti-Terrorism Act by engaging in illegal financial

transactions with Sudan, knowing that Sudan was designated as a state sponsor of terrorism, and

caused the Plaintiffs to suffer death and serious physical and mental injury.

        365.    Defendants fraudulently and diligently concealed their illegal financial transactions



                                                   84
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 103 of 109




with Sudan, and thereby prevented Plaintiffs from seeking redress for their injuries.

       WHEREFORE          Plaintiffs, who are U.S. nationals, demand three times the amount

necessary to compensate them for the damages suffered as a result of the Defendants’ violations

of the Anti-Terrorism Act, plus interest, court costs, punitive damages, attorney fees, and such

other monetary and equitable relief as this Honorable Court deems appropriate.

                                          COUNT VII
    AL SHAMAL’S LIABILITY FOR COMMITTING ACTS OF INTERNATIONAL
     TERRORISM THROUGH THE PROVISION OF MATERIAL SUPPORT AND
      FINANCING OF TERRORISM IN VIOLATION OF 18 U.S.C. § 2339A and
                            18 U.S.C. § 2339C.
                       (UNITED STATES CITIZENS)

       366.    Plaintiffs incorporate herein by reference the averments contained in all preceding

paragraphs.

       367.    Al Shamal willfully and unlawfully provided financial services to Al Qaeda by

collecting, receiving, transmitting and providing funds through accounts it maintained for Bin

Laden and Al Qaeda with the knowledge that such funds would be used, in part, to facilitate acts

of terrorism targeted at American citizens and employees.

       368.    The Conspiracy between Sudan, Al Shamal and BNPP allowed the transfer of

billions of dollars of U.S. currency through the United States in a manner designed to purposefully

circumvent monitoring by U.S. regulators and law enforcement agencies. Within and through this

clandestine stream of U.S. dollars, the Conspiracy facilitated material support to Al Qaeda through

the international financial system.

       369.    Al Shamal knowingly provided financial services and material support to Al Qaeda

knowing that Al Qaeda commits acts of terrorism aimed at American citizens and employees.

       370.    The 1998 East African Embassy Attacks were extreme and outrageous acts of

terrorism and were committed with the intention to cause extreme physical pain and suffering to

                                                85
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 104 of 109




any and all persons within close proximity of the attack and extreme emotional distress to the

family members of those who were killed or injured by reasons of those acts.

       371.    The acts of the terrorists in killing or attempting to kill United States employees

and citizens were intended (a) to intimidate or coerce the civilian population of the United States,

(b) to influence the policy of the United States government by intimidation or coercion, and (c) to

affect the conduct of the government of the United States by mass destruction and murder.

       372.    Al Shamal violated the Anti-Terrorism Act by providing material support and

financial services to Al Qaeda knowing that this material support would be used to finance the

terrorist attacks against U.S. citizens and employees, such as the 1998 East African Embassy

Attacks which caused the Plaintiffs to suffer death and serious physical and mental injury.

       373.    Al Shamal’s provision of material support and financial services to Al Qaeda

caused the Plaintiffs to suffer death and serious physical and mental injury.

       WHEREFORE          Plaintiffs, who are U.S. nationals, demand three times the amount

necessary to compensate them for the damages suffered as a result of the Defendants’ violations

of the Anti-Terrorism Act, plus interest from the date of their injuries, court costs, punitive

damages, attorney fees, and such other monetary and equitable relief as this Honorable Court

deems appropriate.

                                          COUNT VIII
                               FRAUDULENT CONVEYANCE
                                    (Against BNPP)

       374.    Plaintiffs incorporate herein by reference the averments contained in all proceeding

paragraphs.

       375.    From 1997 through at least 2009 BNPP illegally processed and transferred at least

$20 billion through the United States and U.S. financial institutions.


                                                86
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 105 of 109




       376.    The Sudanese assets should have been blocked by BNPP in the United States

pursuant to Executive Order 13067 which held, in pertinent part:

       377.    Except to the extent provided in section 203(b) of IEEPA (50 U.S.C. 1702(b)) and

in regulations, orders, directives, or licenses that may be issued pursuant to this order, all property

and interests in property of the Government of Sudan that are in the United States, that hereafter

come within the United States, or that hereafter come within the possession or control of United

States persons, including their overseas branches, are blocked.”

       378.    The regulations subsequently issued by OFAC to implement the President’s 1997

blocking Order plainly prohibited any transfer, withdrawal, export, assignment, or dealing in the

property or securities of the Government of Sudan.

       379.    Plaintiffs as judgment creditors of Sudan and Iran may attach and execute against

any previously blocked assets or funds of such designated State sponsors of terrorism pursuant to

Section 201 of the Terrorism Risk Insurance Act (TRIA).

       380.    Sudan is a designated State sponsor of international terrorism. Following discovery

of its role in the 1993 plot to bomb the United Nations Headquarters, the New York offices of the

FBI, and the Holland and Lincoln tunnels in New York, the U.S. designated Sudan as a State

sponsor of international terrorism, which has been in place continuously since 1993. A State

Sponsor of Terrorism designation is based on section 6(j) of the Export Administration Act,

section 40 of the Arms Export Control Act, and section 620A of the Foreign Assistance Act, which

require a demonstrable reason to believe “that the government of that country has repeatedly

provided support for acts of international terrorism.”

       381.    As a terrorist party, any funds and assets of the Government of Sudan blocked

pursuant to sanctions prohibitions are subject to attachment and execution by Plaintiffs.



                                                  87
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 106 of 109




        382.   BNPP knowingly participated in an unlawful and fraudulent scheme to allow Sudan

access to the financial markets by structuring payments in highly complicated ways, with no

legitimate business purpose, to conceal the involvement of Sudan and prevent illicit transactions

from being blocked when transmitted through the United States.

        383.   BNPP directly benefitted from their participation in this unlawful conduct by

charging and collecting fees in exchange for Sudanese business.

        384.   BNPP’s fraudulent actions and omissions permitted at least $20 billion dollars of

Sudanese funds to pass through the United States. These funds would have been blocked pursuant

to IEEPA and the November 1997 Sudanese sanctions but for the criminal and tortious conduct of

BNPP. While blocked, those funds would have remained the property of the Government of Sudan

and, pursuant to the Terrorism Risk Insurance Act, subject to attachment and execution by the

Plaintiffs.

        385.   The actions of BNPP directly and irreparably have deprived Plaintiffs of their

property interests in those blocked funds based on their final judgments against Sudan and thereby

have inflicted pecuniary losses upon the Plaintiffs.

        386.   As a direct and proximate result of BNPP’s conspiracy and intentional concealing

of Sudanese assets, Plaintiffs could not recover on their judgment.

        387.   As a direct and proximate result of defendant’s fraudulent conveyance with

collection of the judgment, Plaintiffs are entitled to recover compensatory damages in the full

amount of their underlying judgment and punitive damages for the criminal nature of BNPP’s

conduct as determined by the jury.

        WHEREFORE, Plaintiffs demand judgment in their favor against Defendants in the full

amount of their underlying judgment, plus interest, costs, and punitive damages.



                                                88
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 107 of 109




                                            COUNT IX
                                    PUNITIVE DAMAGES
                                    (Against All Defendants)

       388.    Plaintiffs incorporate herein by reference the averments contained in all preceding

paragraphs.

       389.    As set forth more fully above, BNPP knowingly, unlawfully, and willfully provided

financial and material support to Al Shamal and Sudan, a state sponsor of terrorism.

       390.    As set forth more fully above, Al Shamal knowingly, unlawfully, and willfully

provided financial and material support to Al Qaeda.

       391.    As set forth above, Sudan and Al Shamal conspired and agreed to provide material

support and resources to Al Qaeda, and the bombers in furtherance of Al Qaeda’s overall goal to

kill or injure American citizens and other persons present or employed at the U.S. Embassies in

Nairobi, Kenya, and in Dar es Salaam, Tanzania.

       392.    At all relevant times, BNPP knew that Sudan and Al Shamal were financing

terrorism aimed at United States employees and citizens.

       393.    As a direct and proximate result of BNPP’s fraud and conspiracy the government

of Sudan was able to obtain millions of United States dollars used to further its terrorist agenda,

including the material support of Bin Laden and Al Qaeda.

       394.    The material support of BNPP and Sudan resulted in the August 7, 1998 Embassy

attacks that killed, severely injured, and/or inflicted personal injuries upon the Plaintiffs and the

Plaintiffs decedents.

       395.    BNPP continued to provide Sudan and Al Shamal with access to the United States

financial system until at least 2007 knowing that its actions were in direct violation of United

States law.


                                                 89
       Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 108 of 109




       396.    BNPP’s acted with a willful disregard for the rights of Plaintiffs in allowing Sudan

to obtain millions of dollars and in failing to block Sudanese assets.

       397.    Al Shamal acted with a willful disregard for the rights of Plaintiffs in allowing Al

Qaeda to obtain millions of dollars to be used to further Al Qaeda’s terrorist activities aimed at the

United States Government and its citizens and employees.

       398.    Defendants’ egregious conduct cannot be tolerated by a civilized society and

deserves the harshest condemnation of our ordered legal system.

       399.    As a result of the Defendants’ conspiracy, Plaintiffs suffered damages as fully set

forth in the paragraphs above which are incorporated herein by reference.

                                         JURY DEMAND

Plaintiffs demand trial by jury on all issues.


                                                 PLAINTIFFS, By Counsel




                                                 Michael J. Miller, Esq. *(LEAD COUNSEL)
                                                 DC Bar No. 397689
                                                 David J. Dickens, Esq.
                                                 DC Bar No. 1003499
                                                 The Miller Firm LLC
                                                 108 Railroad Avenue
                                                 Orange, VA 22960
                                                 Telephone: 540-672-4224

                                                 Gavriel Mairone, Esq. (DC Bar No. 6181698)
                                                 MM~Law LLC
                                                 980 North Michigan Ave., Suite 1400
                                                 Chicago, IL 60611
                                                 Telephone: 312-253-7444




                                                   90
Case 1:15-cv-02010-JDB Document 76 Filed 10/09/20 Page 109 of 109




                             Steven Perles, Esq. (D.C. Bar No. 326975)
                             Edward MacAllister, Esq. (D.C. Bar No. 494558)
                             Perles Law Firm, PC
                             1050 Connecticut Ave, NW
                             Suite 500
                             Washington, DC 20036
                             Telephone: 202-955-9055

                             William Wheeler, Esq. (to be admitted pro hac vice)
                             Jamie Franks, Esq. (to be admitted pro hac vice)
                             Wheeler & Franks
                             Post Office Box 681
                             Tupelo, MS 38802
                             Telephone: (662) 842-0380
                             Fax: (662) 842-7491

                             John Arthur Eaves, Jr., (to be admitted pro hac vice)
                             Eaves Law Firm
                             101 North State Street
                             Jackson, MS 39201
                             Telephone: (601) 355-7961
                             Fax: (601) 355-0530

                             Steven W. Pelak (D.C. Bar No. 408744)
                             Michael J. O’Leary (D.C. Bar No. 1014610)
                             Holland & Hart LLP
                             900 K Street, NW, 9th Floor
                             Washington, DC 20004
                             Telephone: (202) 654-6929




                               91
